Case 21-51006-LSS   Doc 1-4   Filed 07/27/21   Page 1 of 87




            EXHIBIT 4
                   Case 21-51006-LSS            Doc 1-4       Filed 07/27/21   Page 2 of 87




                                                    .     B~




                                               W!NOSOI JClNQl.ALS JNC •




                              .:lOJINSON   5   JOHNSOH BABY PROOOC'\lS CQ~AMY,
                                                   A DIV1Sl0ll OF
                             JO~SON t uORHSOR CONSOMiR PRODOCff, ItiC.




                                     =     .            ---- - - -
     (




Protected oocument~-sub ject to Protective order                                              J NJ 000066674
     Case 21-51006-LSS                      Doc 1-4          Filed 07/27/21                  Page 3 of 87




 l!Ct.icm
      Sell r's Cov n nts.                         . . .. .... . .. . -. . .. .. .. . .
                                                               ·•                            ••       . ..             ••
       e-rm of Agree.me ••••• , (+• • ••••• • ••••••
             In i t i Al Ter11. . ...... . . • ..••• ••• • • •
                                                                                                      .. ....... ..
      ( 6)
      (b)    Add io~ Terms •.• ; •••••••••• • t
                                                                                                             •        ••         4

      ~clo.si v..l;ty:                                                            .....                          ..              s
       •
      fb)
               Buyer•" equirem~nt.1......... .. .. . • • • • • . • • • • .
               Shea.r- l>isc . . . . . . . . . . . . . . . . . ,., •• , ., , ••••• · -
                                                                                                                                 s
                                                                                                                                 6
      { C)     kin! mu rureh•s , •••.•• • ••.•••.•.••.••..•.••.••• •                                                        10
                   ( j )            1.niLial Ter.n~r: s. p·ve Y~.ars •... .• •• . .. ·                                      lO
                   (ii               1ni~iai ~~rm-S@aond tive Years .. • .•..•..                                            1:
      Pr i:c
      l )
               ... ...PTice
               Sas
                       . ... ... .. _ ··~···-··-········            ................ .
                                      .• • , . . ... .. . .. .. , •.••• ,. ,,., ., •                                        l:l
      4b)      Annual Pric                  Adju5tment • ••••.•.•••••..•.••.•.•                                             l.
               '( )                Ol"f i nit ions. .. • ....... .. , , , , 1 , , • , , , , , , , • , •                          3
                                   (Al      AdjU~t•d ~ric .•....•...•..........•                                            1)
                                   (BJ      ta11 t>t lator • •• , • , , • • ~ ... . ...... .                                1-3
                                    tC]          N~      O@fl&tot • ••• • •.••• •• • •• • •• • •• •                         1.4
                                    (Dl          SI1e Mar 1t          aa•k
                                    (E}
                                                 Pria•···· · ········· ······ ·· ··
                                                 N•~ Markt ••~•t Jrt
                                                                                    .. .. .. .
                                                                                 .......                                         4
                                                                                                                                 4
                                    ( FJ         Kark@t Bat Pric
                                        De:t•~ I nation.. .. • . • • • • • • . • • • • •
                   (,i i I  f', il:! e M1,ust111e.nt Factort-.. • • • • • • • • • • • • ,
                            (Al         G·NP Fac:r,tor • • • • • • • • • • • •• • •••••• • •••
                   (ii i J
                            (BJ         Ka ,r e:t Etasle.et Factor . . .. . • • •••••••
                             dj\Jstffient rot,mula • • • • • • • . • . . ....••
                                                                                                                                 .::
                   (iv J    Sub$ tit te_ I>e etor • • • • • • • • • • • • • • • •• • •                                      .16
                   (V)     ·R        t: ing Detl-atota, Pdcea . . .. . .. . ...... ..                                        1£
      (c)            d!J.U~n•l Pr -ca ~a!Q tm nt.                   • •• •• ••         •                                     17
      ( c3)
      (~)
                   Pt      e~      R•op n•r•················· · ········ ········
                   Hardship .... ... ..... •• • ••••• • •• •• • • •• • ••                                                   18
                                                                                                                                 7
                   c      auy r's ~ardshiJ ••••••••••••••••••••••••••                                                       2D
                   ( 11)            Seller•           B rdl'bip. • • • • •               •        •      • .. • . •.         ;
s.    0Tder • aymenc •.• •• • ••••• • ••         • •• • t • • • • • ••                                                      23
      (A)   PUtellase E~timat•• •• ••••••••••••••••••••• • ••••• • •                                                        23
      t,b)  Ord rs • ••••• • ••• • •• • •••••••• •• • •• • • • • •                                                          2~
      ( C:) Ccoperat1on1 Priority •••••••••••••••••••••••••• • •                                                            2
      ld)      ,itle : It sk:. Mod• of De-liver . . . . . . . . . . . . .                                                   2S
               P yment.       ., • ••• • •• • •••••••••••••••••••••••• ••                                                   25
      '                                                      t '




     llh j t   t        I I   ot     i '1   Cl    I I'                                                                      JNJ        Q00066fJ7J
          Case 21-51006-LSS                   Doc 1-4          Filed 07/27/21                    Page 4 of 87



    S ct:ion

    6.     Speei f.S.e4tioo,; Quality •• • ••..•••..••••.•••.••••..•.••.                                                               5
           (a )     SolJ t ce •••••• • •• • • • -                    .. • • • • •          •,     ", •,•         ,,,        •,••       5
            b)      Quality             t na~~5 • • , • • • • •. • • • • • • • • • • • • • • • • • • • • • •                          r;
               c~   Geed ~anufaetutlog Procedures and Standard
                    Op~tating Prccedurt!s.........         . ·- • . ... .... .. .
           (d)      Price dj sbne.~t1,. - • ••••••. • •• • ••••••••••••...
                    n)     Fina· Product SP-ec:iticat.ions . . . .         •
                     ( U)
                        (iii)
                                   M1n.tngR1gulalions..... .. • • •
                                   Cc5t S•viQ9s •••••••••• • •••••••• • •• • •• ••••
                                                                                                             .. ... ......
                     l 1 V)        CQ     UJ:11\    Flota i Cl'I. • • • • .. • • • • • • • • • • •                           •
           (! )     Ship--to-Stock Certltlo•tLon ~•q\li~•~•~t$ ••..••••.
           fr,      . nst,ec o~. Acc,ptance ••• • ••••••••.•••••• • •• • •• • •
                    (i)      on•Microblolo;ical p1c!flcat:ons •. • •••
                    (! · > Mi crobiclogic&l Speelt ca on.s •••••••••• • •
                        (l ii l      verit af Non-Con-form nc • • • • • • • • • • • •
           l )      8uyet'           Rm di11 fo~ No~-C0flfonu&l1ae • • •••••••• ••
            t) j    .J'ucur        co 1 t>ora ion.... .. .. . • • • . . • •.
          Sec:ecy                             . . . ... . .. . .. ... . .                 ... ... .......... .
          Tf-(l!l.ina on ••.•.•....... •..•... •..                                               .............                         e
          (a)
           (b)
                    Bankruptcy •••• • •••••
                     &r tch
                     S&l• ct As1eta
                                            .. . ..r . .. .... . ...........
                                                   •••                                                  • ••                          39
                                                                                                                                      39
                                                                                                                                       g
           (C)
                                                                                      ••              • ••
                     tt.a j eu t • • • • • • . • . . • • • • • • •
                                               •• •••            •· •·
                    Ev nt.s of Fbrc~ N•j u • • • • • • • • • • • • • • • • • • • • • • • • •
                    B1 'i 'I ror   Majeure.  •• •• • • ••              ••
                    Sell r'• .F:>rce Majeu~~ • •.• • ••••• • •••••• • •• • •• • ••
                                                                                                               t. .                   43
                         il'Dit t1Qft... . . • • • • .. • • • •. •                                           ••• •• , •               u
          Sel lee • s rnd~mni y .......... .. ...... .. . . • • • •                                            • •• •        ••       4
    u     'Buyec a Indemnity •••••••• • • •• ••                                                                              ••
                ::,~c ·en                          .. . . . .. . . ... ..                         ••• •• • • •• •                     46
           Harr
           (    )                                                    t              • •    • •    • •    • • •
                                                                                                                  . . ....
                                                                                                                  • •••• • •
           (b)                       fl.Dl@nt:. •• • ••••••••••••••••••••••••• • • • •••••

     ,.    Prod u t   o,v opltjen,t .............. . ... . ................. .                                                            g

    u.         1•~•11 n ou, •. , ••• • ••••.•••.••• • ••••.••••••••.•••••••                                                           51
           <•>                 tie• in l tere,t                  11i9'1Jlle
           t b)
                    g
                     Notice, ,            . ............     -........................
                                                                                  .. .
                                                                                          ••      • • • ••••            •        ••   51.
                                                                                                                                      51
           (i:l
           t t
               d)
                     Ent1t•          gr       ent . . . , • • • • • • , •
                     Nod1t·cat!o~ . • •..•. ...•.••..•••
                     W•lver         ,...... ....... ...... -..................                 ................
                                                                                                 ••          • •••                    5.2
                                                                                                                                      53
           (f~       Oov~rning V • • • • •
                                                •• • • • ••        •• • • • • .                                                       5l
                                                                                                                                          3

                                                             ( .Li)




C         11hj c.   t      I   t'O o i'1       I 11 I'                                                                                J I J 00006 f17
   Case 21-51006-LSS                Doc 1-4           Filed 07/27/21   Page 5 of 87




     (9.)        S~vtt-~abil ty . .......... ,.. ............           ~,., +•·,······   53
     Ch}         H•ed ngs ..•........ .............................
     I :i)       Mutual Ne.got ia ti on •••.••••.•• , •••••••••••.•••••• •
                 Obli.gat1.oll5 cf Buyer •..••••••••••••• ., ••••. , ••••• •
     [j)
                                        ... .
                                              -·
ZXBIBtTS

£xhibit    Good Kaouf~c:turin; Procedute$1 Standard operat n;
             A
               Procedure•
ixhib't ~ Arbitration
tin16It C Sampl• B~r~ht9 Calculation
Eihibit D Argo.n4ut 1nd Hammond•v!lle Ore Sod••
txhibit ~ Ou•lity Sta~dards
Exhiblt l' Ship-to-Stock cu-t fie: ti.on ». quir ni.ents




                                                     ( 111)




    Ubj Ct       tC> Pl"O QC~ . V   O    <I     I'                                        JNJ 000066617
          Case 21-51006-LSS              Doc 1-4           Filed 07/27/21        Page 6 of 87




                                     T~ SllPPt.Y AGREEKE'NT
                                                 •


    WIS TALC SOPP Y AGR.£EM?:h"'l', is l!Llde and -ent rtd                               ~o tl\l ,s    h   h
    d y o! January, 1989 (tt,t "A9tffl'Dl!nt"), ·btt ••o WlNDSOR.                                     lNt:RA1.s

     NC',. ,      V•.rmont corpcxr tio.a                ("Selle: .. ), &nd . .JOHllSON 6, 'JOHNSON
                                                diviaion ot JO!nlSO~ 'JO~SO~ CO~S~M'1t
    PBQPUC'r , lNC ,




    tfS!::R!:AS   10hfl~o~, Jobnaon,
    of luyer a       haa •car    ,a      to          dl,     na C'Jpru1 .t,dne• aorpor.ttion , •
    D l•wut cor_por~Uotl 1 lt.h, pars nt of Se 1 r                               t       ~rred .tc h uJ.n
        • •cyp:u1") has a;rted to                      l)utc~ •   ,    11   u,       ap1 tal • t'oc            of
    Selle •       pursi.ient    to       n 1',;rtment dated Januuy g                             l-989     (    e
        .1.naso£ Agr••~•nt•)


                                                            old to Bu~et             o     1.ts corporate

        ff1Uate• ,      •ll      o       Ehly r •           United      States            coPieUc
    1    qulreJr.enh


    lifBERE4S, Buyer           111 cos         ltt      ;rat          a product• in the ccn m r
    1nar et \/Ihle:.,          ~anuftctured from th                                                            : m
    sell r,




p                                    V   (II    I ,,                                                             J NJ   0000666 78
                  Case 21-51006-LSS                             Doc 1-4          Filed 07/27/21              Page 7 of 87




         ~ ' ~"'Y'                             delite1 -to                  · t in the guali y cf th                              co1mt.1c
              a~c products it ~roduc~s, aJld th rater                                               d    ire         to coptinu                  tc
             tec:ei·v!          f)igtl         qu1lity
                                                                    .
                                                                  talc       .frCffl• o r-e         ouraa1           whiet,           lt        teas

         ~u•l1Fied, or !rOJTI n                             w sourc         s which are ~ne~ or eo t~olle                                        by
             Sell~r or : ,                      1tfi iate                  ana        pprov a by               uyet       hich              ~    gb
             ~au ty            t..aJ.c •        u1 ' a by Iha ya                 !or cosm t c                pp to Uc:in          I        s t e
             terffi      'oosme · c:'           · • dt .Sned · n the PooO. Druo                                 nd C:01meUc: Ac

             2~ U'       ,C ~A           ! l        ( j?2} ( h               '?&le: ).


             tfllER.EAS,        s        l@r d~ai.t~s to con il!ce.                          ~      1   ll      nd deliv r                      ana
             auytr       cl         1r          o eont~bU                   to purcl\41 , ~y for                         na receiy
             Buyer              dome~ ic              r guir fflant                   Qt      au:        Oil     th       t r                    ntl
             eon iti~ns h r•ln •                       t        to~th.


             ioow~ T ~ U ,                          n con l dua ion ot th1 111utua                                    covec nu                   nci

              greeme          ~,5        ~o~: ined hc:e--i.n                     nd    for    other           good      nd v           lUA       le
             ~n        e :      .ion, u~ r•c:el.p't.                        na eutUci nq ot wh.Lc:h                           r        her by·
              ~   nowl d9 4                    n p r~i sh reby Agre                                 !ol}o~a,


             l.       Sellet'                                       s ll r cov             nant5        o auy~r t~~t, d~r                              9
             the t r            of thia             9r ament, S•                  e        hill:        (1     keep pToper book
             oft cord 1na                      ccount r l ting to !uy r'• ·purchase                                    of T1l               from
             S~l~t in               ~hi~~             e ~t e                                         of lt1 tr1naact1on                          in
              ccota~nce                  i h gen .r.ily ~co~ptfc1                          ccoaa 11; Jlt' nciple                       nd        t'I
         »rovl ion•                       t     thi         Agre1a1nt 1 •n4                   (b)             ~t1ta i                  aitU            o
              rope-rtie                  nd prooe 11 v f1ellitie1                            n good r p1ir, IIOEking
         •


                                                                                 ,l




,~   C                11hj t        t     I 110 0     i\:11.!    I ,I ,,                                                                           JI      0000666 79
                Case 21-51006-LSS                              Doc 1-4             Filed 07/27/21         Page 8 of 87




       -4)rder                 ana    ccnaition           o the• •~t                    nei:e1111y        o pertor             s    1,~ 1 ~
            6-Ugation• bu•eW)c1tt                               :..


        2



                       ( )            1nlt1al. 1'era.                      't'he ini       •l ter211 of t~ia Agu ment
        { ~e "lni ial 1' rm ) aha:1                                             cOMen~ on th              l t •          o     the dat
            1          t        bova wti            ~    o~ ib~ Cloalnq D                         1p1citi•d in                h~   1ndi~
        A9·r•e,111ent                  (     l'I~       C'cMtn             runt       Dah-   >,        a.nd           un1 u        1oont-i:
        ter 1 ne                     d punuant to the tuma of A~r• 1u.nt, •"-l                                                 sph          t     r

        tit
        this
        t l2)
                       cl04a of bu1in••• cxn December l&, 1~tl.
                               gr ~ment, the t1nr,
                               ontn          rioa co:ran        nc "i
                                                                           Calen~•          ---
                                                                                           Ye1r
                                                                                 en any Ji nuary 1
                                                                                                         for th
                                                                                                       h1l        ~ean th
                                                                                                                  n
                                                                                                                             purpo es of


                                                                                                                         ~d ng on~
                                                                                                                                    veiv


              bt q~ent Dec~m~,:

                           b)         Addition l 1J'er:u.                         Prlof     o March           n,       UU, o:- such
        later                  dat      •• the partiea uy                               ;ree, Buyer               tad $~ lu         lt'la...11.
            on.elude                  9004          taith       nt;oti              ions    cc~cernin;                  m~Adment~         o~
        modi!~cation1 to th1s ~qrt                                          e~t, it •nY, ~~icb                    h1l         pply to an
        1c1di ional teem ot
         ( th• ·~ddiUonel Tetll .. ~
                                               -        c·v,      15)            ea:• f om        na
                                                                                    ~e tv nt that t~
                                                                                                       altet Jan ary 1, 199
                                                                                                                        parties •tl•ll
        •gree                   o     e-ntu .Jnto a.p                           c!lditional 'l'er ,           be tum of thl11
            greement may be extendea .o.r                                           uch A4dltional Tr~ on                       he 1er111.s
            tid eond.l tiona •et !orth                                     n t.t\i.1 Agretm•nt,               1       modified by any
        vi.lid 1mendm1n                             beTeto,           tn         h~ event that auver ana SelleT                           jl


        Addi 1onal. 'l'                      m on or b                or _ ~aroh 31, 199.8 • &uyer tha.l. nave th



        T'I                t
                                                                                 - -.
                                                                                                                                                JI.JJ 000066f1 0
001• In~ (I     °'"'       uhj t       i'1   I I 01!     i'1     (I   fl   I'
     Case 21-51006-LSS                               Doc 1-4            Filed 07/27/21              Page 9 of 87




r i nt t ,o sol! ci                         bid~ trom ,                 nd t-' t1e9c:Uat                  b~       re Ju.
l99f!)                  t le             pp            gieemen                                                            d     .. U ·
                                                             I


    anu TY l                 19U, vith                     ny     ti     d    partyz           ,avid•~. hovev1r,                  b· :
5>ti~r                o t.nt         lng into • t le                         ap      y    gne11en         viith       uch        lrd
                                                                       tght• on or bttor• Oetcbtr                               998·.
                                                                                                                                              ..., 7
to m••t th• t                        l'U         n         condlUona vhieh 8tiAY r                        ••       r••ch•4 wt.th
     en               hi d     pauy.                   ln        ~h           V    nt    chat .&•          Rt•        c t et
    ubstant              lly         quSva           e.ot to or          ••        l,f   tavorabl           han       UC!\ third
; rty ·,                lfffil           nd         oncli t'ions r Buy                    ha   I      nt.tr        in,o    •             ~


    Lr~       y       vr 1ment wit                   Sel l r c02!lm~cing J4nu ry                          • lt99.


l.     .Dc:llishi y ;. Mlntmwn: l»Yreha•••·


                  )          Buyar'             Jt5uirement1.                     Subj ect to tf1e p cv a.ions of
S ~t ~n 3(c:) h                      ~   ot. Buy~r                hall puteha•• ! i cm se.1.ler                           nd By
    h~ l c.aus                •ll o             ! t.a Unitwd stau~                       ftUi t      1    ( •~ 8llC~ t:N"m           .i-e
define.d 1n S ct on 6(e)                                     hece.o!)             to purc:h I            frcrm S ller /          on
    undr d percent. ODO )                                  of     t                                                                  nd
9~yer'• Aft li1tea tor product&
A             iatee i-n tl\e Uni. •~ St te                                                           rn ti , t '5
of        h           ~n!t                                             . . . t.h•~        tn       y eight           01n~       I a>
or        he ~ale                I    qu remenc                         Buyer                              M       ~ -ht                 r
proOuc:ts monuf•ctur 4 by Buy                                           r         net 'Buy · r • a ,., t       l    tea 1n the
Onit d                   te,         cSu~       g      h         •"ond        f "        (         ye rs: of th            ?n   ti
    erm.               iror tl\                 tp~ee            Df                 A;rc m nt-           the       erm        Buy r ..
shal              1.nc:lude Buy1er          ' iUa t •1 ana trte -phu• ·~rtu •ctu red. by                                             1




B\Jr      r            ~1            inetud • without   mi     ion. th prodi:ac. OJ\ C>


                                                                       - s



       11hj t           t , •oto              i'1,    11 1 •'                                                                        !IN     0000666SJ.
     Case 21-51006-LSS                Doc 1-4             Filed 07/27/21               Page 10 of 87




manu !aet u t        b_y, !or, ct on beh1 t of, or                                     by l · eng.e o                  other
au thor1 'i o , Jluyer or Jhlyei s t.!f U                                     tes..)      ..'l'h    •n lgn ~nt of
thi~ Agr~ m~n t tc                 th rd p•nY p\Jtehase                          et\•ll be
to     ny      &lt o!          Buy r'         busin u           or               ti. or th              busine -s or
 1s      s    of •ny ot · uy~: · s                       Pd.il At         I     utili in~ !ala i ~ ~h
1unufaet r           o:f ccnt\lfflt r          prodUc-ts         or th                 ah. ot            ny        in~ o!
cont rn r          pccduct        b1lon in; to Juy,er or Buyer•                                          Affill•t•s.
S1l er         bal.l not           unr• aon.1 y                 1 bbold it• cona1nt                                0     th

 asi;nment' :,f                             ;r••ment            by     au~t~ to
pu.rch       Ht.      Provid !              th t        Buyer .is net                  o det l.lLt           undt            he
prey_ Lons ot Se~t1on S(b) hero!.~ 1-•r                                              gte •         o     1     t        bes~
                                                                                  ller 1 1
p .r c:hase ord r,              1ub~i t':e4 by             Buy9't         pu auant            to S et ion 5 ( b)
h i · ot      ~c·or       to commlttin9                    o         11        ord r          for       thi d          p&.rty
pur has•r           of 1 oa• ,d tile prod\.lc:tl                              rCCll .Sell• '           Ne t W.r.d o ..
Mill          8uy~r       gr*- ta ~k                     va~l1bl1 ~o Prlc                          tet ou1              on
eonfid        nu 1    bad a          1uct1         doe ,nt t lon •                       y     b       necuaa y                n
otdn to per it , uch thi d ,-.. ty to v rUy luy•r •• cmnpl                                                               nC!
 1 h ~ytr•• pQ~ch                       t    quitement           pur            ~~   to tJllt Secticn lf


       ( b)         She   t'    Ditc.          'fh       '11 le her•             to-re a-oict by S•lltr                        o
Buy          has been manu! ctr d using                              proce11 ~•terrt                    to ~et~·n ••
                                                         hat cnt              n plece of               qU,lpmtnt             ed

to ma(Ju,f•ctur            th       Tate her totore                       ol4 by          eller to !I :_y~r                    •
uttt c-ecS to he                ln •• the "She r n11c Dev-ic •.
Sher ~1•c Proo~                       nd t~• Sh ar                   la        Davi~• r ~ neG in Buy r
pursuant to t'h• w.1:nator                         "9re m,nt          .and hyer h reby •gree• to


                                                          - 6




                                  i '11.! ( I fl   I'                                                                         J N 000066682
     Case 21-51006-LSS                              Doc 1-4          Filed 07/27/21               Page 11 of 87




.1.icenae               ti        St:,eai         he: Proc:••• •na                   he          hear D1ae Dev·                  1     o
. .11 r             thOut              r ••      coat.... c,
                                                             .     oyait •               e   put.       5      reaogti ,          tr-.a t.

affiUat                      of,         el ler o n equipment b                      J..hing technology                   ~    m he
to that lH:i.!-ud by                             ttte    Sh       r D.1sc: Pree          11,       Notwi the· ncU.Jt; ttl
eon : ~ued o                      futur          nee of euch               i1nil•f •q~i;cent and                      t   cllAo1ogy
by       I t-i li            tH        ot · se et. &el.let 111s 19 eed                                      hat       d :d .q9       the
1n tUl         11'ar              or          ny McUUon1l ~ :rm                    t'<   of,        11 r            hal    Ut:Uii
                    ht r             1)   ac D                   only      •   ~             tusfac:taT              of co           Uc
          ~~od~ct1 for                         alt t~ Buy•:               nd IUY r•               ff11Sate: provjd d,
he    \ltr                   1t     S llH may "e th~ Shur- Oise: Proc••s or th~ Sheu
D.11c.     Dtv1c:                   at        Sa1l.n 1           We.st     ind       r       Mi l       tJ>         produce.- tal
product• lor                        ny cuatom•r uti~ 2in9                      gch pr~duce.. in non-eo1m~iic
 ale 1pplicati011                              ind provia                , .tur~h r, th& not~i.n; cont lned
l)e-'l'~in          h         t preclude th                        use 'by S                 r    or        &.o}l    -proprJ • ary
technolog~ oc                                                    .Pro;put:y owned by                S   l     •t     or Sil J. r's
Atfiliatea-                  (.a&

     y purpose, whether •uah t ehnol09y or i~ ellec:tual prop r y                                                                       s
          ~    er diaaiml ar tc                             the 5 he           1 c ,~ocea               ot the Shear Di c
                             n       dd1Uon. ncithing, contained                                 n 1.hl             Sect oo 3(b)
•h•           ht             fl.Y      ~•Y       rutrict er                IIIP• lr: S 1l r'                  li9ht       to ~e,
Oise os•, or o be:rvl•                                  de1l vith any                              ec        t, inform•• c o,
  ate or othe: Jnt                                  c uel prope t.Y propr lecary to Buy r                                        h.leh ·


public or                    h~te         t    1r beo       me      91n~~•lly                       ble to Utt p\ibl ic:,
by 5>UbU cat 1o                           o! oth r"i a                   hrou;h no               ct ot          ell. rJ        r tb)
5"11 r e.n :Sh0'411                       \IU       J.n its posa-e.sslon prior to th                                 UII\• o          he
  iselosu                     t.o h           and       a      not: ~c:qy.ln4, direct y                       O?'     1ndi-ectly 1



                                                                    - i -




         llh j t.        t,        I 10 0       iVc Cl ,t I'
                                                                                                                                        1N   00006668
   Case 21-51006-LSS                          Doc 1-4               Filed 07/27/21                 Page 12 of 87




from     eu_yu               or     any      01:h i            scurc             bo~d         bJ        coof ·d, ti~l ty

 9reement               Ht\         uyH; or tc-1 s :1.ltr cu                              ha        •• -r :.~v a b           t
 s a mat~ r of lawful r                               h            tt r          h
                                                                                          .
                                                                                       •lmt        f d!sclosur         frQl?I i

 M.rd party who d16                          . 10         aoq ir             it        JQII   Bu.ytt        or •nY o       · ti
par~nt.           ffili te or 1ub•id !                             y oo P411i~s brµlar •o obl gat..ion o
 cinUdenti lity .


 uring          he lni ti                   e.rm ana any MSa1tional ~er-111 be                                  of,       1., ..
 9recs        to:                 1}   aerv1c:e,               r    air           nd 111&1nt ln t-h             S~ac t>~c
D*'1ic~       &    nece-5Sary to                    aintain              t       ln Qod       ~    rking order tar tb
be.ntf    ~     ot • yer, toke pit f:e                                       ol
enc:umbunc               ~        l vie ,                                            ecur ty !nt        ~     ts, or      th•~
~laims affecting ti~l                               th• etor              na (11J oper te tbe Shea~                         itc
D~ ice in               ccordance              1th             h    Good kanaf•eturi.ng Proeedures                           nd
5tAndu:d            p~r            ing Ft      i:   dur I           dtve~oped and pu,i 1014 by S il•
                                                                                     copy of 'lilhi ct\              at ached
                                                                                                    nnc       lncorpor       •d
                                                                                                    e   to      mt    I S~y•r
 nd Seller may fflUtUel.ly                                     ;ue in                wd tl q       ln       cco:ri:!u,ce with
 •~tionJ 6 (e                  and 15 d) h r•of.




~ont     ~    n l 1 n~ propr1                        ary             John-aon • Jobn.ao", ana oon1U'tutc
  va uabl               tr d • cret ot Johnton                                       Sohnaon.       lo •ocor~•oo          ~ii~
the      provh ·ona of                      ec:Uon 7 hereof•                           but aubjec:t to tt,e pre-
                        vii ablUty                  at             imi       ,       techno.logy,            qu1pm n         nd

prccuse1o,              S Uet •gr •• to hk~ reno abl                                                p   c:   uHc,ns dut!n9




       llhj t       t        I f Ot!      iVt! Cl    fl   I'                                                                     !IN   00006668
      Case 21-51006-LSS                      Doc 1-4             Filed 07/27/21              Page 13 of 87




th       Ihl ti                  rm nenot:                  (A)    to m.inuin suc.b tude s c: t
    ~at&; (B) nPt to licen e oc d1selose th~ Sh                                                IT      Lsc Devto,               oe
th@ St>eai: !l ec Proc••fl                            to         y thi C'd par: y,                   nd     (C)        1'\C.t   to
dupHcate. .in "hole or                           t       pit~ any portion of ~                               Sh• r 1>1e;
bev_ee e2ee,pt               s may b• requ r d for t.h                              p iT er m1 : nt n1n~e df
l.be    s~.fll-~    ot th          bentti~ ot auy r.                     auy   t        9     •• l~t during                     qe
initial Te:m hereot, !t 1ha 1 not lictn e Ot di1clo1e the !h••~
Di1c     ~     vtc o         t              ~,r Di1e eroce.1 o an~ th d pa.tty.                                         Xn       e
    vent that the partiea                                un1b1      betor                                 ,,a     to •x •nd,
t          91eeJ1M1nt for              b Al!d tional              ! rm+ a~y r                         ttev        th      right

.to 4 tclot• to third 11                                 ha t.h                                      ttle       h!•r 1)1ac

     v c           pd th         Shear O~•~ ~Loce                       troa       nd        ft r 4p 1            1      1tta
In      he ~ent th t luy                     ~   conelua~           ·~ it           ment toi              n~ su~p y pf
    ale !rOf!I a third par y, .BtJye                               11\All. grant                            A     perpetli•1
1 1.ce.n,e         to ua         the Sh~ar                 le                                  hear 1'J4ac ~rocu5
                   putpou          .f cont.in 1n;
                                                                !he con
                                                                                               prodlilct
                                                                                        tla~ foe• ch llc1nae
                                                                                                                   tot nco•
                                                                                                                                     -
                                   ar tp , aoJ .
                                                                    -
    l9 :t~st         U      C'      1111s            ctiona,        d m1ge                  cca,ta        nd       eJ(pen i
(. nc udlng              r.to~t~ • tee:a)                       isln; out. of           ny cauei of                c      on o
i>ro~ din; aga.lnat                     s1           r     cl•l iing Jn!dn,;                  ant~          io.          on oc
attier i:nt r hr nee .,J h .ny pat                                11 •    :r-•d 111•rk           rade name
    tc:•t ot' o~er int• l ctu-a                                  pr.opet y          tlp        in~ to             ny             d

p rty.




                                                                  t -




         llhJ t      t     I I()   0                                                                                             Jr J   ooooaoas
      Case 21-51006-LSS                         Doc 1-4               Filed 07/27/21                  Page 14 of 87




          ( )                Initial Term -                    l'in.t:. P!ve Y~•~  Sel. er r eogp ~,es
          Suy•r'                  d .t ~u.ty              Jn      pr dic: i~g
                                                                              ------
                                                                               ta tac requi rements
              ch•~u ing              or       than         i% !&) fflontn6 i                      avanc•.         Bow~~er. ao
          lon;               s S~let           ii ncit            i.n default b•:: und•r, lhiyer                               t\.a l
         ·purcha                  one ftundred p re                    t    p 00       )   et luy•r'           Cn1 t   a S tu.
          ... qu-ire11ant               for coam.                 c                        ft ,   o     "•"        hall 1'LJy•r
          purchaa                  ,d       ceive l                         n fifty tl\ou•and (50,000) tons
          of Talc pur u..et to                        thi         AQr••           at dur1n; t~                   rtt    iv• (S)
          y                  of the tnit.i l                   arm.          1n    the event             tMt      8\lyu       91,4    l
          fa l           -to p.u chat~ and ,eca.ive                                C:'1- ~inimum q\llntlty                    · th n
              1i&S per cd,                th n1            (.AJ        s,uer               hal1           r     i v d     er       Ha
          obligatlOD                 to       (Ii e       ptiorlhf                to       Buy t'              c;uirem nta
          prcvldwd Jn S@c ion 11 } her, ot,                                                d (I) B~Je. •h•l               p    j     tc
          S 1            1   wi t hin thi:~y              (3'0)       d y !ollcwing he                        nd o! ~he fitt
          y      ~       of th~ ?niti             ~             m n          moUnt of 4ama; -, •qvel to th
          proauat              of1        1       he      B•••        Price (a1              Uch        1:m i      aeti~ed in
          S•ction C(b)                    er of~ appl cabl                        to purcnaae             o     leas then t n
           ~h9u-.and t l0,000)                    on ot                    le pet t•         t    dut1n; tbe fifth year
          of tt\              lnit1&          •nr111,          ult ~p i d b} l Z) the                         IM>\lftt by "tlhich

              uytt'           ~.fn1mwn putcb se obH91t1cn du_rr                                    9 the-      fh t     iv• IS)
           ye ra of th                    t11itl l                rm (50,000 tont) ~.xc t9 t I aet\lal
          &f!lount            o    Tal~ purch11ed by ~gye~ ducin; the                                          Jr1i t1vt CS)
          y~         a of the~ 1tl 1 f r •                                 ultl~l          d by       CJ>•      actor of             ro
          pcint 1i                   n1nt      to11:        ( O 69').                  the tol:low1ng            11ttl'l&me        Je l
              qu• lcn d sc~~be• th                              ~oun         of        h    foregcin9 d&ffla9           :


                                                                   - .10 -
    µJ;: 11109




                                                                                                                                        J N 0000666H
C
            uh       t       t , 1o o iv12            1    I ,,
     Case 21-51006-LSS                        Doc 1-4            Filed 07/27/21              Page 15 of 87




       Paym~nt                   Sa e- Pric                                               <5'0, 000 tons -                ct u\i
       Toe l Purci\u s 1·n Ytats On                                   through .i~e) ~ - " 2
                                                                                                                          "
                 vu, l n th                   event that i 1,1 y ... 1hall no;ify sell                                     ~     cf
Buyer I Ult nt co                           Aneel o~ ~~rminar                 tJl..1,1        ;ree~•nt during th
fir    t_       iv         (5    YHll         of th            ln'S tia      hns, th               for•;o1ng Ou                 oe
 hall be P41yable- upon ~e                                !l1ct1ve dlt
                                                          1
                                                                                     ti      1w:h ccnceU t i o.11 o
cumin Hop,                       nd     ne p          H        fr 1ce     pp1 cable               to t:he           t r•;~       ng

 o:~~la ~hall be t he Baae Pri ce                                     n atte~t u~on th                    f !'ec:t iv      d• e

of ca~ce.11 ton or


       (U)                                                                                                                e ond
       t 1Vt         (S)        .YOAU       of the tn! tlal T•                       ,       \lYH       hall         AVI        trre
       r .1.ght to pu~ehn                         up tc tva pere ri                      ( 2')    ot   Buyer •          Uni ed

       St6U            CCSfllet C:.         talc requ i r•m•nts                rom                uppl1    ~    Cthe           t,t\An

       Se-llu                   hich        Upplh              hi     qualitled its ere 1ourea                                  1tJl
       !uye-r         in        ICCCI       •na.._!    ~ith the- ;provta!on.a at                          s    eticn            ( at
       hueof .


       Prtc .


        t                                                     th•     pl 0      which             BUYH          a.              p y
 0    Su        ·~
                --
                     toe th
turc:h I ct b}' Buyei du r n9 th
                                            Urt ten d\ouua ·uo.OOO)
                                                                    .f1nt     )'I!       ~   of
                                                                                                    "
                                                                                                        tan
                                                                                                               ni
                                                                                                                     Of
                                                                                                                     -al term
                                                                                                                               Talc



 ~1             be     Your           -.u    dr•d         00     at       ,•OG)                     ~Ob        (t.he           eaa
,~ ce"')                         ny ca enaar Ytar dudn9 th• Int tial 11 rm,                                               B     y._r



,c   r.ua,




        llh j   t.    t,    1 10 0          ivc   I   I I'                                                                           JI J 000066667
              Case 21-51006-LSS                        Doc 1-4              Filed 07/27/21           Page 16 of 87




         hA      ;ec:tiv~            di1r.:ount                ro         t..he   Bas       Pr.~e of !ive peraene (S
     per ton for                  acb ton of. ~Ale p tc"flued 1n                               exc..•• of ten thoij1•nd
     (10,000) ton• per Calendar Yea..r , bu.t le                                                   tr..n tv,lv• t.ho1JEi•fld
     (ll,000) tOt\5 p@r Ca endar Y.Uti •nd                                                    cUacount !rOIII thr.i s se
     Pr·e            t ten percent (10\~ per ton for                                         aeh to~ ot Talc purch~&ed
     Ii.ft     JCCI         ot N lvt 1'ho                      l&tt4        (1     1000) ton.a -er Calendar Yeu.
         h       allowing t bl1 il'lua                         'I        tes th         I    e nice .in 1Uec:t during
     t         Ur t Cal na.: Year ot                                     tti~     l iual T ~•.             d tb1    1-sco nt
         ppl ic:1           thantoi


                           · ~on• P             tea't'

                                      o-io,or;>o                                                   . 400   ~
                            io,aol.-1".2w 000                                                        eao l••• !I tcot             ,~~
                                                                                                   !ncr•mental to"•)
                            1,, 000                                                                · •oo 1• io, (for             "~G,o
                                                                                                   hor~tnt•l ton 1'



         ny d        co'1ftt to which lu~ r may b1 entlt                                       d    h&l     be ~ - fl ~t4d ln
                                               lven in •ccor4a~c with Q1ctlc~ 5 ( ) h eot.


               fb)          Annual .PrJc:e                                                                      t   f"o th       in
     Stet c~               ( d)    hereot                           pt lc:e to b• -pa-ld by auye:                     h,U        be
     in~re11ed or dtc:rease4 •                                 o          th      t1rat d1y ot             ch Calendar iear
     !re>m an~               ter     ~anuaty            1, 1;90 l•~oh IUCh di•                             ob   11!   rrtd to
     he        1n           aJl   •inn         v•~••tY Date).                        !tCJI!   th     pr1o      p d by buy~
     io th            i     ediately pr-acedin; .lltndat ;ear                                        n 1ceord                h
     fof'fflll            9ivin9          qu      "eight to:                       l J the proportionate .:nt:te--au
     or        decr-eas,e .in             tht published Oroas. ~ation-al Product llliplicH




                                                i\'t                                                                              JNJ 00006 6
ct              llhj t       t     I t0                  <II        I'
          Case 21-51006-LSS                   Doc 1-4            Filed 07/27/21      Page 17 of 87




          .toe J:Je!lator (,the "D ! .a orc"),                            most teoe tl.y -pubU.shed • c


    _.13!,,•u. by             ttlt
                                                        •
                                     un · t d Sates ri,putmenc                    ot Laba', •ur - u of
     ,bor Statia;.oi·                    nd (b) tht p ~oportionat                 i~cr ase or ae~t•&~c
           th        v,rag         ptic• of those cc1tn ti~. non-~i ~-~eutica1 talc,
    • le!       y Cyprus during                    ht laat              ix (I) mont!) · of       ny     alendlr
     ea:           xe.tudl.n~ 1ale to Bu)tr, whi ch product
     ndu1try code                  I" l n Cypr-u1 1                tlet and icco\lf)tin9         y1t    1r1    ttle

                                             •11 r                 Cypru1     hall. "          •ponlible- tot
    ca ,eoul t1n; -th                nnual prio                   e,utt111nt         ~     tha Ann v1r•ary
    Oat         a 100ft            t•r    8\ICh        Anni      tlAtJ 1)e           pol 1.b     •    lit     n no
     vent later th n                 h<ctl             ot        a h calud r Yta~.          Th        OmQl.e       to
    la•    Ga   d'     tc Uk         th       -.nn~a1            dju1tun~     u      t . orth         n I~         on
    t(b)(       ii.) h~r-ee>t.


            ( j)         Defin1 ion.s.                 Fee th       p rpo1e1 of~~
            f~.li.l.ow   P9    t   rm •hali h•V                   the   follo~1n9 ,tan1Dg:




             ·me.an      h     prlce vh.lc~
                h      Sas~ PriC*.             'rh• ~dju•t•~ Pr1e• ahall bt                    ,. t     nnually
                n iccordAoc•              ltb Soct1on t(b)C 11                  ht   of.


                         (8)                            o.nator.                                              t,    1




                                                                                                                    .:JIJJ 000066689
C            llh j t     ti   I IOCO      l\'tt!   I   ti   11
Case 21-51006-LSS                    Doc 1-4          Filed 07/27/21         Page 18 of 87




  q11arter o!              988 to be                 2i.1, using tpe ba•• fjgu r~ ~95                       =
                 ~h•        8111           De~ ator          5~&! 1     be       reaet     n_nuaily       in
                                         -,
                                 ieotion 4(bJtV> her of.


                C)              N          ~1toI.             Whr     N w Deflator" is d               Ho     a
  -OT     t.he -pucpoae of this Agteelrle.ll                            to be      h     Detlatot most
  :ecepU.Y pubU&h•c! tor tt,t toh4 qu rter of the                                                ca    ~pdar-
   iea~ iJQ1edi t•lY pr eed ng tb                              ~niv ta ry Dat•.


               (~)

  II• k•        Pri e           1h              he    h     vu 91 prlc            o! t.ho1e p-rc1duct£.
  ~u•.l        yJ.nc; !     1     1nolua1011               n tile l(ark•t &Aaket d u ring                th
    est    I         ( 5) 111onth1              or    th    U 8       Calendar Year.            Thtt     ase
  Market        ws •             rice 1haU bt suet.                         nnu1lly it\ ac:cordanc~
  ·Wi t.h Sect.1on                   t \r) ber of.


               (t)
                                                              eragt R~1ce of tho•~ product


   iaa         ah        (~)         onth1           of    the c lenaac Yt r                f1lJrl   d 1t ly
   pr c:ed1nQ                    nniv r•~'t'Y Date-


               11)              MArt' t Basket -,dee D t n:iln.at:ion.                           fhe    B.a••
   M -rlctl      as et Prlq_e                   ,i4 th• New Markee aa1ktt PHce: 11h•ll b•
   d•t t 1nt4 by !L~!c!hua the                             !VOH       ~l•    ••venue d rh••d. r~om
   Sell r •              hip111tnt1 · of produc~ qual. fy n9 for ln ludon                                     n
   the M~r           t    '9••       t     dur1no th              alt       Jz    U I month          of the




 uh j t    t     1 • oto       ive    Cl   rl   1•                                                          JNJ 000@6 690
           Case 21-51006-LSS                        Doc 1-4         Filed 07/27/21              Page 19 of 87




                                                                                                            Clud        tc- ight
                chergea from Se                         r s       pl nt oc wuehous• \:o c,uatcme fS.


                tor      al.H             coimabdon1              n~ dht.ributot a!~coupt.s .
                    hall be                  o~si       e for d~~•r ining                   b    .B ,~       1r~ 1t      e.s\ t
                    r j c~ and t,~w
               Buy•r may t'tqu'                         n     u t cf Seller'• dete                               tlon              ti
                    ~Ullt 4 b1                  by•r,       •ll•t         tiAl.1       ret 1ft P~lc         w t1rhou1•             'tC

                     r orm allci\               n      ud1t4 •nd •ll                •"P•n•••       user of ah l                        b•
                l>Oc:n           qu       ly by     Se.11          ncf    uy       •


                (U>      Pde:              AdjUltlle:nt           &etc0r.a.


                             (    )             Gtn>    PAot.or                ':rh~      am>       C'tor"          hali               be
                deui'mlned                 by       d~vidlftq        the       51         Detlattor         by     the       Iii
                                                                                                                                        •
                0.-.fla tor •



                                  )                                         Pactor.
                Factot.,              1    11    b-e d• ua.in d                by dtv1d n9            tts        N ,t       arket
                Baik• eric• by th• 8                          1    xac et aa,~,t                 Jc.



                aubject to Ule                       ceptiona aet               oct       in Section             (d) b ~gt,
                t.h      ••           Prie          ~ell. b                                         product                        (    )

                                          p ,~.        U tlpl         ~    by      tb      one•!) lC        (lnJ        0              h~

                      ,thmetic u of th                      GNP rac o                  nd the ka k~t B&sket


                                                                   - 15 -
           Aga()I




                                                                                                                                        .!Jl,iJ 0000666fH
C.   l'l       llhj t    t        I I Ot.O
Case 21-51006-LSS                      Doc 1-4          Filed 07/27/21           Page 20 of 87




  ,r ac:tor.            The Fc,Uo-.,ing in4thematiea1                          quaUon descrH,ea t                  t-

   foreQoing •nnu•l pr.ce                            dj        ~•n~:


   djuete4 Rdc                         1laae Pr-1~                                                             GNP

        t:or a          • 501 •


  lJM1tdia~•lY                ftcr the annual p                  ~c~       dju   ~       nt ha• been made
  •• ol tl,~ Anntv r1ary »at                                   n •cc rd4nce wit:h the tor going
   qu1 ion, t~e               ~    1     Price ah1l              be      ade     q\,le    to the          d u.ttd
  Price ju              dtt~cmJ_ned.


   ( t. v t       Subati tut~            De lato~                     l!                  U&tor                not
       •s~n.bly         IUSC       pt·ble           O     th
  iectio~           ., Qr if any De.fl tor ls atacor, · nued                                    nt ir ly, i.nen
  the         parti           aria l         i.n    gc:,oa      .f11th         Gr••      bp~        1    ,,uu~l•
  1ubatitut             1)t!       tor tJ~ Ch provid•a                     aub1 •nt!llly eq\J " l•i,
  a·andard !or                nnual price adjuatms"t purpoa                              1.



   (VJ
   nnuel pri~                  dj~stJD.~nt ha~ been aaa                         •• ol.        t~~       n~iv raery
  Da          1n accordanc                   with Section• •(b){l) - ti) hereo.1, u,.
  Bos         Detla or            hall ti           11Ade eqJJ,-1 to th               New ~tlator ~bltji
  va     ~n        ~~    ot on such Anniver ary Date a~ the Base                                             atke
  84' k•t Pric• tl'l•ll b                           . ad.a ~qual to             h• Nec.. ~ ~                1ta1k t
  Pr .ice which               a        -tn e!f       t on          ch      nnlver1 ry Dlte
  th      ye r y·             nc:r•            or 4tore&se                 n   the GNP , dor                 aha
       ~•Y• r !let the proportionate nnu•l incr@aae ox decre se


                                                        - l&




 uhj t        t    I IOl'.0       iv    OI     I'                                                                  JNJ   000066692
               Case 21-51006-LSS                     Doc 1-4        Filed 07/27/21               Page 21 of 87




                 in tht Gron Nu e1n,.l Prciduc:t tczipU cH l>tlca De.!l :or                                                  ~ r: ng

                 the preceding tw                    ~e ( 2} m12.0th ~,lod                       ndln9         t t~e end ot
                 ~n       the t.hi rd quarter· of                   ~e ca endu Ytar ju t                            n8in~,· •nd
                 the Yt•:ly J..ner as, or d•erau                                 in th~ ~r" t 6ask                     t F ctor·

                 shaU        l~1y1 rt lect the proport                               nat        incr


                 t£ a cnth1 ot                t.h~   Cal•ndac         r•~~       ju1t       ncl!.og.          • cC11lp1r d t
                                      pdC'e          ot       he         r~et Basket dur                  ~

                 CJJ months o t~ pr vloua cl 4ar Year.


                 Cc)         Adl!iU011al· Pde                     .Adju1ta~t              Siller iftt nda t.o                      01

           its Bamr:iond•vil              kine dutin9 the t                      ~    ~•r of. v»on                 ~    d t          on
           1'b1cl\ a lllll.Ond1v          1      cu          e:e ••          o G01'J>d                •        l•••t         tw nt.:y
              rcesst •(20 ,      or       t~ Ta 'c            ~ld     o luyu·. t1\• b• Pr le:• ehall ht
              ducad bJ ~•            a111ount of ~ivht l)ollar                             nd ~Ut-y Cent                 (        • 50)
              r ton.         If ·BamlllO d1vUl• er                    J          ubaequen\ 'I             i•- nlroduc:1d to
            ale veld        o auy -r- • ch                  h t it coarprla                 t    .            t enty    ,Pet C       nt
                      of th      C old                       auy     ,.    nd              r -lntroduo;ion is ~od•
            20\')

             t 8U_}'el'
                                "
                             -requ    I
                                                       ci

                                               r 4n ctdtr for               Se--ll
                                                                                  UC"tl

                                                                                           to t\l.lnt ln th1                 UI      ty
            t Tac sod LQ Bu~ r. the~ the                                  t&••    frice ahal              b•       nc.r 11ed DY
                    m~unt ot £Jg~                Dollar•            na     F tty C•nta ($t. 0) pr                            o          n
           the ert ct v date ot •uc.h                         ~    -!ntroduct!oo.


                                                                    On t1'•          A~n · Ytraary                 te iin         '9 92




             rovi     ion of ttti              sectlo~             (dt , Oq ~•ch                uch   Ann      v       ary        tt ,


                                                                   - i -




                                                                                                                                          !IN 000066601
C.   l'l            llhj t   t   I I Ot.O
          Case 21-51006-LSS                             Doc 1-4       Filed 07/27/21          Page 22 of 87




    th           J&se          'Price           f"!~c:· .t.ve on ·t e r-ocmenument Date-                        ha ll        ~

    1ner•aaed or decreaa                                 bJ t~                                            Mor   t Saska~
    Jl,d c             det           .in•a on            oth,    nnlv tsary r>n               burs         to t.he ll .s
    Mark~t 81sket                         ri ce        ftec~lv~ aa o! th              eommence~e~t cate,                ,ne
    new B&it Pric                              d tet,untd          in     cootdana            with        the for ~oin~
    1 ntencR sbal                      be ret•rr d to he~ io                   I tl't       ~aeop n r ~rioe, "           l
    no           ve-n          i •         th           t~penor Prie• d temin                       pur     n~ to chi
    te~tlon                4(0)      ! 10t2 1.J,s •n~ ltte                     cad or ta 1 b•l~ th
        rtce ap:pl e•b1• in 1 91, lti4                                   nd    997,         ..~ctiv .y,            y more
    than t 1nt11 percwnt                               (20\).             ol ow1nf            th m ical •gue 1on
        escrJ b                th lcre9oin; prt                    UC'l)&n r f ormu)


        •c       nu Pr-ice • 1 ·                         Pde       It   canuae c: 111ant D.it               rn,w        rket
        a1k t           Pde.              t Anni          r ary I> t /I         • Mark t            •••~ t .1rJ •              t
    CQ.111ffl nceir.ent ;> te),                        .ubject to       O llmUatiol\.


    I1M'ledi•t•ly                    t~    ~      ft     "open~ ~ric~ ha                b     n d•tttm.inad o
    Ann~v~s•                   y   Dat• in eccoraance                    it~ th       for.;oin; equ1t on                 th
    Sas               J'r ic          hall        b          de equal         to the It open•r- Pdc:e-                  \I.S

    d        e.rm1ned.



    t•J                aarc!1hSp.               B\lyr           nd S l er         aogn 11           ~ll         rket      nd

        ~du5'try con41t1ona                              ~   n;,        nd    th~t      th•     pr c~           dju•t ent

    f    l'11l    l          • t forth 1n thia section                                ay 1nadverten l_y o e•t
    subatanti l t, NS hip· for                                   th r party.            tf,     t     ny ti     e duit 9
        ~e Ur t c:alena.~ quu •                                  ot     flY OAl ndar V••r lrom and                      tt c
    Jaou•             y·   l,        ugs,       1.n th          re•101'\•bl       b     · nu• 1u4gment: of on


                                                                        8 -




                                                                                                                                   JNJ 00006669
C
         Case 21-51006-LSS                       Doc 1-4        Filed 07/27/21                     Page 23 of 87




    party           cc,nti,nued p i              o~anc          pursuant                to 1Ucl.\        pdce adjui men
    tormu~1             would oause '5¥b1t1ntial                                  economic           hatd.ihip            to ,u~
    party'• buain                &    or         opera'tlonE>,               hen the               t:tcted p _1ty -shbll
    ;iv         not:ic:a t.C1         tb         cth~t party                  f    auch f,ardehl. •                       (E r      tht

    purpoaea of thia s ctio~                                 ( )• the phr •~                     , b t•~tia.l ,~no i c
    h rd&hip" ahall aeA~                           n tbe c          I    ct I l              t, th.at~-           a••              tic~
    re1ul ing           fTOln     ~y        a,u~tment, quired her                                           ~·        ~ •          ri e
    t      BU~lr WbJca            t        I••• thin th~ IUC ot                                    ( > Seller         I        tuUy-
         .locaJ;•d opn t1119 cos                      to produce fal,                            1111    r· we             W; dsor
    mi          1       ·tty, Whicb co1t 1h111 included precJ
        arporau ov~rhead                          ocadon• froio                         tt111a       I    of $a.Un (the
    •co    t >,                 lb)                     percant (1! ) of ,ueb Cot.                                             c ot.•
        arcfah~p         y        gin only                   one•       by    acll party during                   h        Initial
    ,.              f   U-1           9f    1¥1 ' \&ft •• 1ft                                rb1trator            ha l             h vi
    dt· rrdntc! t)'I                 tic ha:rdsbip e J5 ~ at                                h•     111    ot uch party ' i .
                                                                                   ,,
        revioua noUca.
        ppl.y to th~ Addi ticna
                                                  prciviJ1ons ot
                                                         'rm            n eu
                                                                                        •
                                                                                       11
                                                                                             SllcUon
                                                                                            p rtiu
                                                                                                            ( )
                                                                                                             all
                                                                                                                          ha l not
                                                                                                                           0        ~

    ·n ccord1 c,                1th •~.ion l(b) her                               t.


                                                                                                                      dju          ment
                                                                                             porJod of cne, t year


    per!od, Buy~ and                        ll•r m&y inv atlgat                             pot nt 1 purchas                   I        nd
    c11.c       ot tal.C frcwn an4 ~o ~irO pattie a pt09i4ed, howev.,r, th t
    110    firm aontreetu l obli;a.Uora •r                                        •nt.       eci     nto t.her for                      ln
    •ddit!on            durtn9 uch ona (1) year perio4, •uyer an4 se1 •r mhall
          ter       · nto goo4 f                 th n&;ot1 tion                         to d t,rm1n                       mu u•Uy



    l!      0
                                                               - '-


C          uhj t        't1 I IOCO         '1~    I   I I'                                                                              Jl,lj   00006 60J
     Case 21-51006-LSS                          Doc 1-4          Filed 07/27/21                      Page 24 of 87




agreeacl               S'as~ Pric           nd Adj              t~ nt for u~                        to b~ eflectiv               f~o
&.nd    •Iter                  conclusion cf v'\lch ·negotiat oot.                                          ln t.be eve.n,t of
di'!Put'e bet~ an Buyer 4pd Sall.er ac to !~                                                             esi•t.ence ot            th
tlara,hl p alaiJn•! bJ                      t1'ft      oth r par y,                    l'I           t ti 1         1h1ll tubm.! t
1u~h qljH1-i.on ~or                      r b:1. re._:ion          n        ccor4 n~e 1tlth                       h~ term&          nd
condi         on.- set forth                    n ~hibit              '11"                                     to    ,~a    by this
n ·r. nnce incorporated herdn                                         such             ublni1•ic,n               hall be iri•d•
vi     hLn        I)    ny     (30)      aya follow in; the c!a                                 ct notice ot u.s.n.:p
;ivtn by thr                   ftecc     a paz                  lb only i au ~hieh the arbitratoc
ahall dete~I'!•                      hal        b        b       ~ht•nce- or non•                              !.at nc       of t:be
hardship cla                   ed by the a!fected                  ~    ttr ,



             ).              MYH, 1      l!~:t:c5•h1p.                 tn      "e                   vent       t at:       rn.u, ual y
         cc ~t~b1               price djuat~enta and dju1tine~t lot mul1e hav                                                     not
        b - en         de,t .r mi neCS          it • n ~ix              ( 6)       month•                tro,a      U\e dee        pt
        Su.y•~'              oct c       ct hard h1~, B~y~r,                           t        t         ol     opt on, aha11
        ;iv• notic~ ol                      t~ intent toi: (-) eonUnu• to perton1' ir,
        accordance                    th the aaa                  Pric             1-"d         tht pric1               c!juatm nt
        fO..t:'lllJlaa

        tb ·, ~gretment on th~ ti ra                                  nniv rs                y o          suy r '• notia - of
        ~ardah1p.               in the •vent tb t                  Bux r give• no c• of it, ntent
        to condnu• to pH·! orm in .. ccordaqc. .,1th th                                                          ••• Pr,ic        Af\d
        the            pric-      •djo5tm,nt                   formul              ~         r -ftogoU1 tea                 by    the
        partl••• then the Ba• frice                                    nd prS                   a~Q• ent              for ul       as
        r•·oe9Qtiated aha l be•~ ect1v                                         , et roacUv 1-y .to th                       da     o!
        8~Y r • ~ot c                    ot hat 1hip,                  n       S           •r       1h     l t sue            credl


                                                               - iO -




                         t     1 , oto     iv       c1 fl ,.                                                                            JNJ 00006bf:l9
     Case 21-51006-LSS                      Doc 1-4              Filed 07/27/21               Page 25 of 87




        to 8'1ye:             TI     the fotll!           utua ly 09T1ed to by Bu~~r •~4                                            • t
       ~     part of th•ir ntgotiatJ.an.s _
                                                    -
           nth• •v n chat •uy~r                                 1    ut1    to~ rlain1te ~tu                            9r    1m1 t •

       .tt •na                .,.Y -tl:1                              lwap         l\iJI    uiount eq\liv•lent to
           event               rcent C'70 , of 1,1 •r • •                                   counted :le t: prof t.
       thro~;h tb1                   ¥p    1tion ot tbe lnit1Al                            ,,,m.              ) r•             nnu•
       lo           _pt-o h.          lhtll be cUic:ount.1d l>~                                 f ctor            C>'        flft     n
       perca.nt           (    s,, •-                annum           rthr         Diacou~t                  c ~r~J.             Such
       p1yrne~t ahall b~ JUd~ v thin                                       hirty (30) ~y                     tollcwi~g               h•
           tt•et!v            du                                                  nd 11\a          ,b        e uJ. '1Cen.            tC>

       1     vent_y p rc:ent                (70 )               t:         ( l)       th      ~reduct             f      ( )        he
       p1'opoaed               B&ae         Pile:                           e,U r d            ,~           IS llH            du.dn9
       n otJ•tlona with 1~yer vhich J                                                 pp'Ucab • to purch11u of
       nin• thousand                     i9ht           undred (9,800)                 on, ot tl:1c per Calendar
       Yea          ( the          ~Ofter :Price ) 11e11 t a by                                             act-cc       ot     four
       f rcant            41)        m~Jt:1pU a by (b)                          tie amou t t,y                hich B\.ly r ' •
       _purct'!HK at Talc in th                                      c lender ~••r in -.h ch --8u.ye c '•
       t     rm1n.t lon cf                      s       ;re•menr ls                   !lective f•ll.               b• o ~io
       thousand                ght 'hunclr d (9 100) tonA ~ l tipl                                      a    by         e cto-r ot-
       0.694 10!               WL01t      ~rofit Faetor•)                         plus (1Il             or     ac~ C~l naar
       Y            remaining i                 ~he lnitit~                 ~   z•, th         proauct of tYt th
       ou      ~     Pr !ca eso. t•te15 by                           t c:tor- of tour                   uo         t: ( 4           p r
       snnwa mvlt!.pliwc1 by                            s) ~i n        thousana ei;ht hundrtd (51,8001
       tona mu1tiplte4 'by che ~oat Pro                                           t     aatot       u1t1p11ta b                     th
       Ditcount Fae.tor                             ·'Z'h~ Clilco                      ctor     appU              ble to t~
       to egoing formula •h•lt b•                                    o.as             of the aeoond                   pn1ver1ary


                                                                - ll -
t   M.1101




                                                                                                                                          JNJ 00006 697
       "fsllh j t     t       I to   o    i'1       I   ,I •'
   Case 21-51006-LSS                      Doc 1-4            Filed 07/27/21         Page 26 of 87




      of Buyu •s notice cf b rdch1p, an~ o. 677S as ot lh                                                thhd
       anniver          ry o        E y~::·~ not.ice- of h1.rdsh·p .                       th~ .fol.lowing
      mathema ie~. egu4                   t,;.;- Dtccrlbes           the a ~unt
       by auy~r w ~b1~ thir~v (30) d•ys tollo !ng



CA> P1yna1nt               ().1~     ~        ((OU r Pric:e x 1,l>~} a                     (9,800 t:ona
 Ct>U&l       Tot                                  n         alendar Ye•r             ot Termlnation )
,o. 69,t'7} • in       tht ·    Vet\ tbat uyu '• notic of tu,a·                             Ucn J.       9i vet\
duti"; th, !irst cal ndar qu r-tir                              or   l997i


                            0.10 x ([(Ott r Pr Ct                              o•'> z (9,aoo            011

 etua~            o~l     u:ch• •             ln Calenaar Y•at of T ~ln tion) x 0.694)
                                                       t • too .t onl    ¥   o.   9       o es]},       in tht
 ven         that Buy r' • notice ct t r,nination 1                                     ;iv•n.   dU,T   n9 th•
fir1t e1l ndat quarter                        t   1.9i~;      and


(C) PAym l'.'t •            O 70     lt    {J(Of         r    Price          1.ac 1)       U ,aoo tens -

                                          2
   totter Ptic                xi o            >   x !, 00 ton                0.69        0.851
                                9   too    tona           0 .. 69       0. 675J). in eh          ev•~     t~at
&U,fet 1 a notice ot                tr in tion               1 9 ~en     d~rin9 the t            at c         "•r
quar;•r o lHS.


Two          mp        c•ic:ula on• oc tlt~ 11\0~nt p1y1b • to Stller by Buye
                                                                                  Air ement pur1u nt ta




                                                             21 -




       llh    t    t    I t Ol'.0                                                                               JNJ 00006 698
                   Case 21-51006-LSS                    Doc 1-4          Filed 07/27/21         Page 27 of 87




               hie S ctton              I e )(    ) re • ,: fortb on                     hU:iit "'C."      ttaohed he.r
             .and by this re.f                   nee lrt~orporeted her•in.


                     'ii)         Stll r' a Jlardahi,e.                         111    th      \le flt         1-... t        !l!U U4     ly
                    1cc:ep &be pri                     ad~u,t 1nt.s· nd                djust~ent tormu1a hov~                           no

                    been determin d 'fi thin
                         Ill r'


                    thh A9ret
                                       nc,U • of h1td1h p
                    option, •tall ;Jve notic
                                         en      Qll    th   tiuc
                                                                     •
                                                                         of
                                                                                 fi)
                                                                                enundecr,
                                                                                 b     inhnt t9
                                                                              nnivertary of l•l
                                                                                               ·~
                                                                                       .,o~tha from the a .
                                                                                                         et,

                                                                                                               ' j
                                                                                                               r
                                                                                                                     t it
                                                                                                                          t
                                                                                                                                     tole
                                                                                                                                          of



                                                                                                                               t:!11-i. nI t: e
                                                                                                                         notice of
                    h rc!shlpz or (t:q coot nue                              o pertor111 J.n       ccordance                   1th the-
                    a..       l'-tiQ      nd      t~     pric        dju~cn1n lormula                     • re-ne;o 1 ed
                    by the partit.                     ln t:l\l      vent th t S
                    of lt~            nte..nt to con            nu       t     perform       n acardanca w1th tht
                    !1 e P        ice      nd th         prict djutt~en~ to~                       •           neoot               ed by
                     th       ~artie1,            tren       t~J     e11          ~rice       nd       prlc•             adju1 ment
                                                                                         ffectiv• r ~roactiv ly to
                    th        date of Siller'                   not ! c• of htrd1hip, •nd luyu                                        bal..l
                    J.s-su            cred.1       .o S 11 r in tll                    to..rm 111utually e9ued co by




             S      Order•c Paym.tn..t..


                     (    )                                   .t••~  I
                                                                               lll orcl r      to' • alat lell r                             n
               ta proc1uctlon pl nnin9, prior to the !1                                     t 4ay of aaeh c lender
                                                                                       tb • noa•b ndin; tood t                             t~
                   t!aqt      of Bvv•~·                t~lc t"t'qu rem•~t               roi th a\k}J&equ nt twelv•
                    tb          o41.


                                                                     - l3 -




                                                                                                                                              JNJ 000066699
ct   oo . 111~ n   ~ uhj t        t    1 ; ot:     iv rn I      t'
         Case 21-51006-LSS                     Doc 1-4               Filed 07/27/21        Page 28 of 87




            tb)        -c>rdara .           Ito           ••• then           iv       (S   c    t11dar 4 Y• pr-Lor
    to t.ft       fi~t budn•                        ia.t t •             ch c lend•r m_pntb, ~y I                    hall
    ~t:               o S1ll•r b1.ftdin,g put>chaae or4e                                    c:overtn9 th• -:,            t

     oec    .a     ni        ix ( J -.o ~•                     Drd•r• toe~                 rt    b1•• 13)            ontha
    ~t uch             la (6j 11ent.b period uy not be nncll:lei5 er aad1Ued by
    •oyer         prov1d14,          60        v     ~•        tb t '9uy ~            nd    11H        'J   ~r •        to
     incu ch1du11ng or de1tv                              ry       D41f1eat oft            tuyer may modlt_y any
    cf •uch             x (6) ~onth craera ~1th re~ot to only the l 1t thr e
     l      montn       ot •uch 1ix tE) acolh period by dt} yin;                                       cept n~ c
    S .l•r'             Ac del!v rie• by not ~or                               than tor~y·liv• ,4s) days .
    "rh• pa.die              S t   ~4 for                he- proeeaur:e I t f orch                n   t.bh S-ection
    5( b)     to provld                    rol1ln;                  x mont~ order              ghtdule       To the
    ~t~~t         po     Sbl , cons            1.        at        £th 8u~er•         prod~o ion ~•QJ.l~re~ nts
    auye~·             1K (6) month ~bTch,                          ord ra        hali     p c~fy delive i a by
    Sel er rtpru ntin; approxwt                                         iJ   qual montllly         hl pnenu. cvtr-
    •uch      1x        6J m=      t.h R     1lod.


            {c)         COOJ?!t&t ol)p irtcrip.                                e.U r           all uae 1              b tt
    te&.son•bl           corrwerci1                 t         rt     o provia          B~yet wlth prio~ t t ,
     ell~t • iJoductlon 1ch1dijl ~9 from S• • '• Weat Windsor Mi )
     caott!~c            ~     h Sec:         dn        3( )       10   lon;      1   -aYyer 1, not in d..! u~
    her1unaer            ~d h11 eatiat1e4 lt1 ot d t re;u1rements aa                                        ,t        ctth

     n thS         &IC'Uo          .5, J.nd Ht mhimu                         -pu~c111s• r qu rtme ts             A     ut
    to~ h in Sect o 3C~)                            1t    o.f ,




                                                                   - u -



            llh j t     ti    I IOCO       l\'tt!    I   ti   11
                                                                                                                             JMJ Q0006f1 00
C
          Case 21-51006-LSS                Doc 1-4             Filed 07/27/21              Page 29 of 87




                      fltl•J a                 : llod~ of                                  l le     l:o     and fiak of
      a• of~ le ahal                   i             so            let to Buy• upon o Oin;                               ta!~
    - ,nto ~          ca       .c.a        Ludlow. V               ?110 ._.   or into tiuU.                 ·~ck1   t . o.a
     N      t. wi nda or    VermoJft             llilYf'T II       t,          II    election,         U '       deUve
     of     Talc inf        dbl       lntHlnt4                 te bu.1k b191             ' an       d1'1t on 1 p           c~
      o be negot ia           a by the p&Ttiea: provide4, however, t.hl                                             Sellf-r-
     t,11    availab}• bot.b           he            qui; tnt 1nd              h         c.ipaci ty nee. aary to
         upply      ale ip           xib1e                tU111 d1 t• bulk b ga.                     ll-Y    ru:re ae- i n
     the price            w~lch      resul •              f~o,i Blily~t'1 ac ,ptenc:                        of   Talc         fl



     11ltecc 1ad'i Uoa to                  lie       1111      .Pdce tor !'ale                  old to Buy                    n
     fl      1 l                                     bulk      bags,
          ~ponsibl          t t.ll    qu• it.y and c                    ••~lin      11     f    ny tr ~~rtetion
     v 111          au;pl 4                                              ~er         t     liudlov,          ve.1monc       or


         uyer.


                       .P1yman~.           &all           r    ~   U invoice auytt                  Cln     tJie dat       of
                                                                                    tJl)Ofll:   or ~eat W pdsor,
                                  h 1 p              y             r ~he      urch111 pr ct for                     1~ Ta~c
     purcha&ed by            t not liter than tf\irt_y ('30) day, fol tov                                           no    ~l\-=,

     O•te of Seller               l~vo.1~.


     6.      Speoi!1eat1ona ,         OU 11-ty•.


               &)                          $el            t    covenant             that        l         Tile sold to
         uyer hereunau sb1ll be produead 1olely ftQIQ t.he Argo11111t                                                          r


                                                                   2S




                                                                                                                              Jl~J 00006£110.i_
C            llhj t   t    I IOCO      \'ft!     I   ti   I'
   Case 21-51006-LSS                                        Doc 1-4                       Filed 07/27/21                         Page 30 of 87




l!Qunond1,vll •                      or-          t>odias                 (••             he        affl            e dhc.: bed                        E ti · i-

 o··     &t.t ch d h                     r    to          ~       1t,y          h              :~t       :reftoe: i-11corpl)U                       d be~ · D

er                     uett ot~               ~        e~o ~11                            ••Yb                 pprov•d- ~y I yet, _n a 1
~~cs ~.oyt"g • lect!.ve                                                        nin; te~hni'ill•• ~r•fully ae, gned ,~
 vela ore cont.a1t1itt                              '1t.&                 Buye-r                                          1cknowled9e U\ · t                    the

                                                                                                                                                       PfJfOO~
                                                                                                                                                       to 11.lC:h
                                                                                               ·b~dtea or o _                            ourae. w 1cb may
       the            utur                                    ;1rali · d and                               PS>Yav          ~        by luye            ha        be
 hown :,n                                                                                                        uyer                   O 5cl          gr~       to
cooper te in th                                 quall.ic.atJ.on                                n~          pprov                 ot new a;•             ou re: s ,
       table for tht                                roduc ion a                                auy.. r I          conau~u talc 1>to~ucta.
 e.ll•r            hal            proijl~e ,~y                        t     vtth • mp1e..                           nd l bor•t~ y te~t cut
 bc:JW    r,g         tha            or            t. ala on                    01'        IDCH            new           o.u c•s me u                  I y~ '•
 p d~ o«ucn.a-,                              .n!       B y ~ •hal.1                            ua        .tt• b11                   ~    • o ab~       e-tfo
 o verify                    na confirm 1uah                                   a~              end       to q~•l ty aoa •pp ov                               such
nr., or                aoYre•                   a         uy aae- t                       au~•~'                i•.;uh. m1nta                        ric1ua1 ; ,
v Cl'lout             limlu tan, Jlu_y                                              o Q nol                pele                  qyJ t     111nt •          Soye.r

  ;;;----.::a:::.;;.;;;_;;;..:,-..:.u~c:..:.h.:.........:qu~&l:::..:..f:..i_;c.;;:a-=tl:.:o:..:.n=-.:::.;....~:.:.:..::..:.:..:__       _:_:_::~~=.:.:.-=•s
 ____________ _____                                                        __;;;.
                                                                                               bbaU..                 11
                                                                                                                                                                'Ot


                                                                                          OUTC       t       ha1            t,          p It nuut i             OC>4

  !-,. h         ft       caora net - ith tho• m•thoa                                                                     proo dure1                             t~

dtve1of 4 by                          uye   tt lbut•s t t l o
                                                     c         l dtnt f~ deairable
 od1t•, -.1~.ich ~ethot! and procedu •   hall not he cll•nca d                                                                                                    ~

Duyer w t nout s 1 •r' prior vrltt •~ ocooent, ~hich cona~ot sh.6                                                                                                 1
 ot. be unre s-ona l.Y                                        it1\JlalC,.                      -S• 1 r · e1'l                            ve     h     r i ;ht     o


                                                                                    ..,    6 -




                                                      iv.                 I~                                                                                       JMJ 00006f1TO
         11hj t                     I tO O                        I
   Case 21-51006-LSS                               Doc 1-4            Filed 07/27/21          Page 31 of 87




r•c;ues           tha          teetln.g !>or qu•l. tlcation o                                a.ny    ne    or      110\lrce 6e

     ~· ted.                 1iot,,hbatand•i"g tt\                          .tore;oin9, Buy                hall ~ave t e
d9ht              O            1t        t le -prt>duc.t                      aapl           uppl-114        by        s ll.er •
 ompetitorw                   t        ny        i~e durln; the                 · rn of       hia     ;reemtn,               nd tc
quai ty the ore ao ,ce l om ~hieh u~ •ample a riv,; provid•d .
ho1Hver - t:h                      n    tft            vent Buy c q1' Ut                   , •n or        aource o~n d or
eon«on 4 by • ttiicd part1,                                            8ijy         ?\all inform            llttt            auch
 v    ft     ·   itbin thlrty                    t30) day,            th ceot          Nothing              te          in this
     ct:ion 6{                    aha              limit ~            (1)     S.l     r•        9ht to            ttt!lllpt     to
q I         fy or             ourc          ~   ,ountd or controlled by S                                  or (b) .Suyet '5
obli9a           on           to purehai• T c pur1uant to                                       th          rma        of    this

 greement



           (b>           9!&.lity                 tandart!a.            _ ltll•r c:ov-en1nt• that                      11 T le:
 old c.o auy•~                              1 conton1 to tha                  i;u&l' ty 1t no         rda        I t fo~ .1-1\

      tbJ. t          &..     ~tt-ached                heruo           nd by tbli , .t•r nc                  lncorpor~tea
h:         Ln, includ£ng itboUt                                             tlon tb                                    et fortb
1n         PC         pecif c tlon •8•006, a oopy of which is included                                                          in
 xhi~i~ ·E· •                     .B\ly t and Seller                          009~i1~        hat      he     tanda:~ ~et
forth 11'\ !dHbit                        •r            raay J'•qui            111odllicat1.on tram               tme     o     1T1•

to         ccofor•                to            pp1icaDlt             gcv~r~ent l             re9u1• · oo,.                   Such
&p•o-i ti cat o,ilt may alao be mciUf ed by th                                                      utua        9rttme.,t cf
the par                       •, • .,Jd no•d by                         vridng             ade •n4         ntered        nto       ~

•eco rd•nc                   ~j h Sectio                    l.S(d) htceof.




'T •e&IIOI




                                                i Ve        fl                                                                  JMJ OOOG6f1TO J
       uhj t           f'i    I •0                     Cl        I'
              Case 21-51006-LSS                     Doc 1-4       Filed 07/27/21                Page 32 of 87




                   cq             Gooc! bnu~acturi-ng.            Prooedurea .and Stana~td Operatinq
          Proced             s        Seller cove.nan~            tha      •       a c 1old to BUyc: aha 1
          hive      een tn&nufactu t ed in ccntor anc~                                      ~    Gooa tcanuC~c uring
          Procedures od StAnd1Td Opcr ting                                                      •t !orfh n £xh1bi
           A,_. the I                    ear       , qu!r,~ o e ,iodifi~d from tJ.Jnt                         o time to
          r:onform               to       ppl' CAbl          ~ov tronental             regulatio.n&.                       sue'h
           p1ct~ic•tion1                    1y ilso b modifi d to ~It th                             r*aaonebl         n114s
          of lluy            OT"      S 11,er        b;lch =odific: tio)l              thall b           dtt:tnnined           y
          th•     111utu     J,       9r e&11tn      of u,        part1 •          evldenaed by , vd ting
          ffiAd        nd enttJed                nco ln aaeor4ance ~1th            S    atlon lS(d) htr1of.


                  (d)             I   ie~    Aajuatlllant, .            au~e.r         nd       8el.l~       ave       g·••"·
           h r;     c•rt in con                    c,f III   ting and C()1ftpl y1ng                  w th ch•ng1a             in
          Jli:)'u- 1 •       p C'U 1cu tent             1ball b            ll.ocate~ to              tht pl\rt.l s
          :!cl ows.


                  ( i)            PinAl Pro1luc:t                                       All co& • l nCsurrecl by
                  se::1 r in             e•t n~ &nd complyin9 w                    ~hang~• ln •~Yr'                       f J nal
                  pr,oc!uct            peei t.1c:at ion , "'hich chant•                     r     nqui"rid bf ru es
                  or     iegui.t!on•                promu ga,t d        by       fed r 11             tat•       r     loct.l
                  go erriment .i.                9oncie1 er bodi:              hiving th              ~thority to ao
                   o,            hall b•           or Buy r'         . ccount          in        h    .foQD o             er tee
                  l:ncre se            1uftict ~t to of~aet S•ll~••                                  1 inert std ~ -
                  o -_po~ t.              e1pen1             or     hi9her        unit            co1i       tr.o111       lc&,e.
                  proauctivi ~l'# plu                  dd'l tioqal l!epru1•tion.                     Buyer an4 S-             e
                   g     I        to        e9otiate 1n gocd               ta1 h price                adjuatm•nt1             to
                  eompens-au se.11                   !or     dcH, io~1 coat                 incurr~d by              11       in


                                                                    18 -




                                                                                                                                  !II   00 00 667 0
C   l'l           llh j t         t    I I OCO
Case 21-51006-LSS                Doc 1-4         Filed 07/27/21                  Page 33 of 87




 rnee ing •~d CQJl!ply n9 with changes in Buy                                         '.1    ti al prcduc~
 6,.Peeificat.Lnn.s, "fh ct'I enolJ\geJ tr• re-Quited or                                            que5 ed t::,y

 Buyer tcr re son, otnn t h                        !1         hat 1uc:n Cben9u a.r                       re,guhed
 by ; overnm&ntA1 1genc                   •&. Any price                •djU•t• ,ot --,.a                 ~raua~.
 to     hi a 5eetion .~ld)(i)                   hal l be           n       be       o~m     of        permanen t
 incr•a - e        t o th        Base           rice : and tlte pount o! any • uoh
  ncrt s          1h1ll be ~o~lud1d in th•                         aa1e         ~   let fer              cala ion
 or rtt0         n r putpoH                put a        nt to Seetiot11                      ( b)        nd        ( d)
 b r o.t



       i)   Jli.nLu;a          ;ulationa              au c:o           I    incurred          by Sdl.ct J.n
 m• t i ng        nd cpmp-lying with                  n~       ~wly-prOIQU10ltt4 regu~•~ions
 per • n ng dit ctly and •ol                             y to ~inJ.nv, min                          •• *-t'.l' ana
 ~eal th ~r ctlce1                   nd     proc dijrt1,                   ~•l       be      for         Stl       r's
,• ceount:.        eow v r #         uyer                                           ahar• 1quaUy~              Cit   a
 caae-~y- c, • b •               ,    11        oata incu: d iy Sell r in•• e• g
  n4 c o11p1yint v              U\        ~y    rul        or re;ulat on fro1111Jl9                            d by
 fed    r 1.         t    t•   o~ ioca,1 9ov•t ment•l •~•net                                         or oodl
 rt.vin9 t.be             utho rity to do                     o,   hicb require,                              er     ta
 cclld c         II.Ott   GUUcult or               or                                J.nlng.         l1 1n;           r
 o      i be~ tie              ion m the 1, proctdu:i-et or pr1ctlcea in order
 tom~ t Buyer•                 •p&o1t ~at lo                  provided, hovev t, th t ~y•r
  h 11 have no oblt91 ion to                            ti.        u~ cot             un~ll uch ~c•~
     u: ed, on            cu uhtiv1 b&tla, tea Doll.a                                 ($ 0) per               on of
 b•nefi cla'ted t                     nd provided. further                            that          uy         h ll
 h v~ no cb l getl cn                                   uch co1ta once auye~·                         pert-a.on




                                                - 29 -




 llhj t      t     I IOt!O     i\Y, I I    I'                                                                         JI   000066?0
                       Case 21-51006-LSS                     Doc 1-4        Filed 07/27/21                Page 34 of 87




                        of S\Jch coa_t                  i:    fd, an             oumulat .. v• ba.si's, rorty Dolla:
                         S40         pr ton of ben,ticiat                       ~   t&J.c          ~uye:      hill realit~ i               $


                        portion of              uch c~•ti i              the        o        o!    1    per anent 1nare &e to
                        t e      ~       • Price, and th                   41110~pt      of Buyer'               pQrt1on ct such
                        eos-ts           h 11 be incl u-d~d .ln th                      Bu        Pr 1ae   for •1011           1,or, ond
                           opener              purpo1   &         ~ur1u1nt          to        Section•            tb)        •na      •<d)
                        har of•            Wi th1n       ixcy (60 ~ day• follo'iing the                                 ec:ti~e dat
                        ct       P       ncrre I        to tile sue Prlce pur                           u1nt to         hi          tetiorJ.
                        6(d){it), auyer aa.y r qu~at tb t ,rl~• Waterhou&                                               VH 1 ty       · l'I t
                        the       u.m     ct        uyer 1 1 and it L c • • port                        OM o        ueh jnt:r~as
                        rea~o~ab1y o,r1 ct, th                             co•t          f     comp Yi      v ~Lt~            ny        uch
                        newly-promulgat•d. .rul                     o      r gull Hon.


                        <i • i)          ccat Savaga.              on.e-   eu.na        a,        tc•nt (lo , J of             ny cc1t
                        aav1ng~ n&1 1 I!                      s         ruult           t ope u:i1i9               ! .c:J.enc:iea or
                        ptoductiv.ity 91i~1 made                           by       Be,llec After the Coi!Wtneeffl!nt
                        ca c •,          or                  c H .ult       of      any        oth r       ope r tl 9          Ql\angu
                        inatitutea by Se.llu lthich do not                                             requir, - IU.:Yf-t'a l)do
                        approval              h•r    nd•c, •hal.1 b                     tor        S•l ex• ao                  ceo~nt.
                        aowav r, in the                      ven    that s~l e:r r                                            v.ln91 by
                                                        r'1 ut1l1aa lon of orf                               ourc•• qu               it1 d
                                               :his 6-ec:tio~, _Jw..t not lotat•d in Vt~lflor,t, er by
                                          of     1           ~pl~~• t•ticn                   of     change•        in        tl)e     Geed
                        >ianutactud n9                roc•dbrd and S                         ndas:d      Op r Ung ~roo d\l rel
                        aet for th in Bxhiblt •A•,                         Qt       11 Ute &PC          •e•c:i   .lcaUon            a~~o
                        wi, ·    h eh ng~• wen •.uia;e•ttd by                            1        tt ~tty llcS cc phd by



                                                                           - JO -




C   001   m   t1   -    11hj t       t     , , ot     iv~ u ,t ,.                                                                          JI   000066'7@
                     Case 21-51006-LSS                          Doc 1-4           Filed 07/27/21        Page 35 of 87




                         both par,t:as                 then           t1cfl co t HVi n;•               ~         be        J lco~t ed       ~

                         to.lows en                  c.ae-by ..c ''-              b s,is,


                                      ( )              here no c•pital iave$t ent la n•c••~ry to
                          impiemtttt ..                p11 t     icu,1 1: coat-f v1 ~; change-, or                           wh. r           ht
                          aap1t         investment necusar~ to implement 1ucb ~•n;e is
                          las th•n te.n ~hou11nd t>cll~r                                        I$ 0,000),                t~ler        sh       l
                          r       z     one hundred p rcent tloo ) cf uch                                        oat        •vipg           tcr
                          the first twe                     • (12~ ~onth1 fol o 11\9                        hat d1t• Wb.ict! t •
                          partiu            1gre                to            V      bt~n      t:btt    dat•          0

                          implen, nta ion ot s\ieh ocat-. vinq CJ1~                                          v••
                          ini ti.1.         tw        11e        l~J        men h period               or       ft r       5 lier            ..
                          reoovt'"ed             tr\            tull          ccst     of     ,uoh      ~p.t.l             1nve, m•nt,
                          lfhichtuu l_s 1 ter; auyer                                 nc, Jwl er                                                 n


                          throu;h •         ~·~n
                          auch cost ~vin;s. vi h •uy r tea bing aueb cc•t
                                                                nt reduct on                  thr .Bue          r ~.
                                                                                                                                  I    vin;s




                                      (I)                                         capt ul       lnyen~ent             n oesa
                          ~1.     m•nt           I      p1rtieul                                        cba.n;             XC:1ted1

                         ·T ousa~a OQll r•                            c l     ,aoo,,        Duy r       nd S1l.l.1r-           or•e co
                          negot1 ~e ln gooa t 1th n qU!~ ~1                                            haring of the re                 h d
                          cos~• vJn9a, T•ao;ni                                ng that the pacey or patti • makin9
                          auc~ cep               1      nveat~ent              mu.st   t•eov r the in~             t111e~t     ~      4••


                 ~~•     AmOUnt of ~y co•~                             ving1 which per~ne~                  y    reduct• th             aeee
                 Pc ce pursuant tc                          l    S~ctJon           f d)(111) a~all b• ncluded l~ th



                                                                                  - n -
                     ~G&!OI




                                                        i'1t!         ri t'                                                                     J14J 000066',07
C   4!   l>M Ill "   ~   llhj t         110                      (I
        Case 21-51006-LSS                      Doc 1-4          Filed 07/27/21              Page 36 of 87




 8a1       Pt c        to-r     ~acallt. on.                nd r open             C"     .p rpos   I    pu1su1nt         to
 Sections 4(b)            nd         (d)        ere~f


         (iv,      Co usn Plotati~al.                       As        f the date tirat iabove writ.t~,
         Selltr           b,t.11 ng and/or testing~ fl~ta~loo .sy1tem at it
          est Wtna1or 9iindin; faci11 y vhlc~ ia differant from                                                        ha
         hbt.c>dcel.ty uHli2•d by i i                              er            hicti notation 1ystet1                  ay
         ret1Ul         in           qu1nUUabl                        ~oft             a"1vin9a        to         S•.l.ltt.
.~       "tiot.vit.hstanc!in9             ny othH provis1or, of ttti1 S•cUon 6 ( d                                       >,
          tter     Stll•t,               ~n      it,             a1onable              ~ud;~•nt,            ~all      b1ve
         recovered            the.       tuu       test           of        th•          dHS.9n,       constnie-Uon,
         ln• ll•t1on and                   t     t1n9 ot              ucb flot•tion             1y1tt=       t•    tWIU>l'UJ

         Selier's coat of cap1t                             to be ten            i•~ceAt        (10\) p•t annum),
         then Sel •~ ahal                      1har•        uch coat sav!~t• wt~ D~y r.                             After
         Sell r ah&il           h•v r cov rid uch cot , 1uyer
         1uoh coa        tav1ngi through                          on         me, p•rman nt 1eductlon                        p

         t.he     ••     Prio• equiv              1,       tst to t.hi ty-three perc:•nt ' " ) gf
         tJ~    r •l      ed \lnl              cott         ,vlo;a          z•     «a.soMbly deu-m n14 b)I
         s~Ue:r


         ( e}      lh lp-to-S cc:k                 CertUleaHc.n                        R!CJU!r•m•nu                .s ier
      t,•11 comply "1th th                      ah1p-       o•At~cl(         c         t I UcaUon Hqu1 T ment

      tt1ched      hereto            a           xhi,blt          •     ,        411.S     bJ      hh
     1,ncQrpoc ted. her•in.




                                                            -    Jj -




                                         iv rn        1•                                                                    JNJ 000066'70
           Case 21-51006-LSS                             Doc 1-4       Filed 07/27/21             Page 37 of 87




                  !)        Inspect· ~De Acce,ptance


                                i)                 Uon-sicrobicl99!cal                   ~pee     ficat ons .              Stl.e.r
         hall take                  nd pu_pare                ~mpos l'tt             ampl e !tCJll t:bose •ilot at
     J• 1tr • a Wesc                     hdaQt miU ng ! c:lU.ty vl\ieb                             r     or     hich       11:.l be

     d dicatea to the                              or19~ ct        ale prior to rtna1                        h!penen~ o • ch
     to BuyH , b                             "C r Uica't.lon            ample        ,             ccorcl1nce Vit.h th•
     methods And procel9ur I pr•otJc d by 9 11 r cm                                                      he dat        o     t>his
         ;reell' nt.            Qt       I        retintd en codi!J d Pitt u• t                          t     Sec:tioi, 6 1h )
     he-not.               The c rtlf c•tion s mpt                            aha l be
                led por ion                   1ncS ret in14 .or                 a        in i7'1e        v•nt of disput
     ccftc rnin;                    h~           conformity        cf    lt\J        hipm.ent           to    ~uytt          non•
     'aticrotdolog i cal A-pe • ficationa.                                ~ o ( ) , ahd por t!.o                           of the
     C~tification S•mpl                                  h 1l b1 r            ntt 1         S ller            nd on          al•4
     port on shall b                              f:orw    d•cS l11111eaht l)' to                 uyer .        Buyer: th• l,
     t     •t         1ch aamp               *    fct. c:o"tam1n1tion lt,.artd et 1y upon r•ct1                              t o!
     t-b         sam       h 1ecordanc wit~ •uy~r•1 pr•otic._. en th•                                            at    ot        hi •

         gr•emeret,             1        uch pract ~••             ap~ b1       mo4it1ed tr~ t m to ii~                           b
     t     'f    uiu: ua        •;=• m n                 of th     p rt!ea               Such t i ing             ~    l b        at
     euy1r 1 1 s ol                          pen t         AU 1e,all4 porUon1 of                                11'tt! i.e t Jon
         •ff!pl        shall b                r•     io~a    ~y        uyer     nd          l          in •ccord nef with



         n th• •vent th.t: ~ye c con4~ot                                            anAlytloat               eati~Q co           the
         erU .teat1cn S rripl                            tor non-11iarobiolo9Jcal ~ t J\@U·r •                              8 1-y r

                      fo! vard ch~ r•s\alt•                       ot     uch tesc1 co $e.l                       ••        oo"
     pc          ib    •    r         t,h                         11pu ~i     brt'ftlll         th• _par th        oonc:arn         -s
,·
                                                                   - u-




                                                                                                                                      !I MJ 00006f170
C                           t        l t O:t.O      iV
      Case 21-51006-LSS                       Doc 1-4             Filed 07/27/21        Page 38 of 87



 on or~•nee tc                     ny of Buyer•                  non-~lcro i loqc             ~    ~p etfic         i ~,

      dt&crib•d c                    ~hibit "2, Bye:                     hall g ·~e           ritte~       no~~~      o~
 uoh dicpute to 5e1 e-t . . . Boon u                                    pouJble.          1'U      aia Uy           f -, c
     ch ooticie:, 11<:-h pu ty                            gf es to      ut>mi t   Jti" ~a1~a            ;,or Uon of'

     • eertificet1cn S6lnpl                           to, mutual J
 eboc-• o.ry •                   SeU r- abt~l                  lto aub11.it to t.t,e labor tory I th rd
Ulltt•t•~               aealea portion ot th                           cert       c• UGn          S-&11\P e.        SucJl
                                                                                                       he ah ~f!nt

collto        •      with            a l'•: •         •pacification•              ••      v denced             by     he
     rti ·c t1on sampl .                                                                                             OP}

 h     l     be .final.                nd
                                                    --------------- ---u.ch
                                                 l ' costs




 ..1.                   l
                            '1        h,1
                                           Mlctob ologic1
                                                                                       for
                                                                                                       On · aai y
                                                                                                  mic-.r b.iologic
e: ami.n&t · :n              I   IQJ)le     from eactl production                  hi t
 ii'ldsor ml.!.U.n9                   c     .\ ty ( t.n1 •5)'1 ft. Samp.1 "), in •coord•nc                          w th
 ne m u,oda                      ncJ 1>to edure1 pr1~ic•a by Sell r on                                 ht chte pf
thil Agr'etJP•itt, or-                       a reUned or codi l•d puc1uan                               to Stet .c-,
&(h)        h reot. ari                   •h•1        Ind              rt1on ot th            Shift. S1mpl                ~   t.'l

 byer             . U)'      r ball 1v ·                  rit:t n .noHc cf        •nv f\Q'l\•~onlor             n      ot



·~                                                              "' tillaf t luy•r
th          lb.it                Sa pl••              9                                              cco    0109.lc
              C do      cS crib14 O'ft                                      "I               100ft         ea•      lbl        •
but           nceve~t lit f'" han lourt11n                               111 cal"'d~r d1y                  fol ovin.;
 hietUft            D        tacit           t 81mpl              to 8uyac    o                   .,.1., it         ri9ht
                                                                                                      ltb l~y r
      ,ob ological                    pacid           tlts,JJ . ,      s Iler      tii 1 not r              •••           C)




                                                                - 3t




                                            iv.           I~                                                                     JMJ OOOOCJffi iJ
           11hn c.               I tO O           I
  Case 21-51006-LSS                                      Doc 1-4            Filed 07/27/21             Page 39 of 87



 hlpnent to Buy                                                                                                        Uc, for         wh1oh
. .1       I"     h.a         110            i   r: iv•d .lt11Jer •                  ap~oval           or:

                                                                 - .•
         (i           ) ~nt a! .Non-Conforaance. Se                                              Jet         vith1n             re1son1bh
p r.iod               of          t.1                                 the       final       determination                   of          no •

co"tot,na"c                        ahell:                    ( J. )      r.r. n;e for re. urn to Seller or                                       o.

Alt iH                • ot              ell r                           uc:h urm                  Uned in .s ec~lon 8'(Cl
   ,f WO        ) ,           t S U r'S                  '   I    l      C:CI         na expen.1 , 1ucfi                        ale I        i
 in lly                   d t rmined                     to        be       out       ot confor              nc        ~    ~h     auy~~ a
 pee !.. Uc1t:10.n11

to b            ou.t of co,i!onq l\                                   with luy r•                pc! lea ton;                     nd ( i l)
                                                                                 ght    co            of       n~ truckload ~r


Se uon iC f>
                                                                                                  Ul:.t.at•• may:.                 t j -tf i
   Ch       ,ion•coAto?1111.t"g'                          ale to                y ti\ rd party util                         inQ                  n
non-coa ttSc                            pplic tion1J or (b) r1~~roce1~ au~~ non-confor~in;
"l'alc                t       b11wnd                 uch          non oonforming                 Ta               tb       other        talcs
m nufactured by lell r                                            or            ltr •        tHlhte1.,                 n4 ••ll            r,ac:h
 •-i)r'OC                     d        or        b       r,d d          t le      to        nr    thicd           p rt~          cu a t 011er ,

in.cld·lJta                        boa               CIJltOffl t                  ut1U       n             ale             ft     casme i,c

 ppl icationa, prov1                                     4, howevwr,                  h t    n         tt,•~      of th           fo eCJoin9
C,&5
         ••           uch r sole!                            p oces·••d or bl nd d ta1                            ffO 1.or,9er sh .11

be s              (       )       ae     t                                      le     CDCe auppll•                    to       auy•r J          t



~ti-ii ..         t••.                                                                      Buyes            h•ll      be        r 1old      to


                                                                                )5 -




    llh j t               t   I   l'Ot'.0        i\Yt!    I 11 11                                                                           JI        000066'7 t
           Case 21-51006-LSS                            Doc 1-4           Filed 07/27/21        Page 40 of 87




    .auy r .           Cpon th                r         le er och rd sposAi of                    o •coneor~in                   6lc

     'to          thlr~ p• •y, S U r sha l prov1d                                          dtten 111!1:i J.ca ·o
     8uyu·           t)l4t         uc:b ••11               -
                                                          r dthe.r cUc_poul. v••                    de i
     w~th            b a Sectlo"                  cf).


                (9)           BU.Yu •             ,eaec!i•• tor- "°"~onf-omnc:                                 n th          even
           1t    ,     c-           a         y S. ltr t                  11 to co11tcr.m to            fte qoa Uty ,or
     qual        t-y         qu..~r       ente           H       fott.h       in       ctlon s her             t        n'1 t. ·
     seet:to~ 6,                  nd a.aid non-con oi:m ty                          .cot: cor·u c:t d wHhi                   forty-
     t v         t 45) d Yt to lowing ncUce by Buy · r,                                         1U - m.a..y             l•c: •      t
     colflJl\erci           ly ~r,~t!cab                   • to 1ub1t1 ut• product ftom t~o,,                                 o-h• t
     approv d                our H des                    bed         1    Jtarl!blt    "I>"    vht her            r not a-ucn
     1ourcea            re o ned or lt~ta by                                tlle:r or$ 1,r                    !iliat ,,
     1     d liv        ed pr1c•                   qual         o Buy r•           oe ivert4 coat for talc fro~
     s                  Wu t lfi aso: 1011.                          s,,ch aubsti'. u ion lb&ll b                    Y1Ut!e ..,_ th:
     auy1r 1 1 -riar vrl                           t    n cons nt.             which cono•~t                  b.6U       not       be-

     unre son6b y Withee                            o.               tt\     •v•nt that S.11 r !                    u .-bl~ t:o
     1upply            n          ce ptabl•              ubi t t            Talcs       ( ) Buye 1111y b                r ti       td
     o          it      ob~iv1cion1 ijnd t                           sect o         lt J ~•r•of               to buy           ~    ,
     e~cluaivt y !rem SellerJ (b) luyer'                                           11.inl111t111 -pu.rc"-••     obli9• lon1
     ~~         uant t..o               ctlon l(c) h r•of                    hall tia red ctd by              U\t              ~   of
     ~      ether                         "bou9ht               °"     hJrd par i              d rin9     uch p riod P
     non--ecnform nc: ,                           tu!    (c.)    Sell,e.r iaey,           t.     llar'             ol        option
     C .tffl 1n              c      •    A'~t• 11ent            1 hout l1.i~1Uty toi                  uch term1n tlon
     ~c"'t in th                        e I       of Seller•• traud,                   illtu1 ~l cc duct o~ 9:oa
     ne;llge.nc • •n.S • i;ept                                  a othtr~1 •            provided tn        $ ct          en
     h l' ot-           Buyer'• t !'11 4.!.                      !o        non-~onfor ance of                 9004


                                                                           '36 -




C                           1:1    I tO 0                                                                                                <JOO 007 --~
     Case 21-51006-LSS                    Doc 1-4                Filed 07/27/21                      Page 41 of 87




tcrt        in    ,th·     Sec-tlon 6 C9) 1hall b                               th• ao e - ::1.d
for nan-coqf :-=ane                       vailab                 tc_B~y r.


          ( h)         Potur,      Coll•bcr Hon,                           'l'h        parties- -tecoqrd:                       t   ne
optt             c~ ot S Utt             .ta         bl.\S!Jl ••                nti.cy no J.onge~ under c-01Tmon
o ner&hi.p v th &llyir                                    ec 11iht                 11dju1tJD1nta i .n tbe. ~•t ods
      d      to         l&ijre         h~          que      ty o                       ale       d     ly•r•d         ~e~   unaer.
    ccordingly. Buy r ant                           ell r                9ree that fer• t~c-yeai pct cd
aftwr tb~ Co,nmencem~nt o tt, tb y w111. coll•bor te                                                                  etin          nd
codify current m.-t cits                                  na p etice•                            ch th            tb•    ~u1l       ty
at.andarda d&ac:r1bed o" Exb1                                    t       •!!"     in     ff•c           fr61D            to t
may h< r liably                   chived              nd     vi tiad,                    Any aucn rt! ne~e.n.                       na
codifiee - ens ahaU be made b_y tJ'lt eiut'l•l                                                   9ue111nt.       ot   Buy -r- A.rid
4•il•~ in eccordane• witb ·seotJon                                          ,,~,             d         (4) h•r•of.


7.        Secrecy             tJtc pt          s oth1-v1                    ~rovi4ea                    U111 A;r1cmen               or
          otfutr\li.te            eq~ t d           by           lav.           each          p r y          aball      tiold        ~

confidential                   od aba-1.l ,, - t                            ua• tor it• o'1n b oe.fi~ ,,or-
discloa ,               direct 'J           or            :t,O           oUy             to          third       p t 1      1       ny
    ncor ation di c oaea                           y or uc lijed                                     the othe         party         nd
pe-rtalf\ln; to the oth r party'                                                                 f\d    f.f1ira, incl'Jding
.«1 thou,          ii    lt       c                 : •                                          ncl    flnJ b .S        ~rocSuc:l
epec:lticacion • • ana1cd                                 •n4 t                 tt11     p oc t:Sure ,            m.thods           nc!
CQ9U         involved             n 1dn1ng ana manutacc"'r•,                                         rice•       n4 quanUt !- a.
o         red ct purcha1edr quant1t1•• of r v mt r1                                                         •    pd quantities
ot        t n1&bea            prCM!w:t ,            eid              l          ,w ntory                t       any     location,
manuf•cturing acheau1 .. , qutnt1~1 ot unt111~ purch•• ord r, on


                                                                 - 37 -
Tl    108




      llh j t      t     I I OC       1\1!.! (II     I'                                                                             JMJ 000()687   ~
        Case 21-51006-LSS                             Doc 1-4               Filed 07/27/21           Page 42 of 87



                          m to ti=: purehast ~alb~ fo1t                                                   st&         na/or       1ar.;
~e"" ot         ~roposec1 produc:u;                                  ancl         puiano                 ti     on product ana
                                                                       'l'he J)tov 1ion& of                      tll I      iect:lol\ 7
 J\all           cvi~             the terrt. nation or                           ~_pi     tion at tllia               ~~ee~~nt          t    T


•        ed.od        o·            lv                                                                                    i 'nation         or
        ~r~tion            Hcthin              containea ln tbi                           Sact..1.an 7 ah 11.. i n-~~                       1y
iest~ict ot imp,air th~                                 ight of
OU'1erwi.l           d al Yitb any inton1ation or c!ata                                                  hleh:            (al •         tht

U ,=         ,ot t.-h•              C     IUt               ii 9ener.            u,       va 11.a.bl.e to t'..h• -pub li c:: or
t~euaft~r                 beccm
                                         •       gene-ra ly                      VI     1 bl~        0        't-h        pubic,             y

 ubUc•tioa                    f ciU, rwi•                   , thtou;h no act of• h•T p rtYt or                                          jb)

th       p    rt)' C      n        bow   \I                  iU ~U                    1J.cn   prior to the                  1JI   0     the
disc:lo1ur             t o 1~            And          wa1 not acquired ,                      4l ,cU_y or J.ndi rec:t y,
from            he        o h r           part~                 o
ronfidcnt •lity                         ;r • ~•nl ~1t~                       h     other partY: rrt (c) the pAity
c&.n         hO\I    •• ~•ceived by it                                1 1        1tt      rot 1 ~ful r 1Qht at                          th~
tJ.m         o diaolo1u,                      rom
 he          thH              rt-y or             ny ot                ta p•rent,                         •te o             ub        d.l ry

o p~n1•• under                          n ~bliqation, t                               pa%~               , • to d!1c10,a · t
 o oth,


    •    T ra.1.~,uog.                           i              re          ent may bt t. r 1n1ted by                                 i her
p rty           nth           fol owing c1tcUftl anc                                  :


         { )           kn.kruptcy.                                   7erD\tnaUon                    ha l             b•      lffec:tJ
tmrr.~diat~ly upon notlc                                    to the t cminated party lt the te:min t                                          a
~tt.1•              ti>       f    le• o~ ha                    fl'ltd 1gdn t                   ,        petit1on und•                  the


                                                                       - 38 -




         uhj t                1 10           l\11.!    (I   d   I'                                                                           JI J 000066'1   4
         Case 21-51006-LSS                            Doc 1-4           Filed 07/27/21           Page 43 of 87




    F derel Bailknq,tcy                           od         or any other compa. .. ble la                           whi h - 5 no~
    di1mi sed or                          1tayed         ithin          n!rty (30) d1y                  i       (ii) mak,             an
     &si;nm•nt                       to.r the befttfit ot                                           or has                     ecei ve ~
     ppointed                        or   ·t1   011      (   i     ) e>therw i at ui.           1       dv nu;e- of .!.                E

    deliQned tot~                           relief cf dabtora.


              (b)                araaeh.              "T-n       th      vent        th•t one: patty                       at r i 1. y
    b tlches                   oy reprea nt• on, warranty, ccvenant or                                                 :eement         ~

         ls         r       R'ffl.   nt ( xo pt !ct th a1nimu~ 9U?eha                                       r•quiremen a• t
    t~rtft in Section l!o) herep!) or t il1 co co term                                                          o the quant t~
     n4 qoali ty requiT•m•ne.. tet forth in Seedc1i                                                         !   and 6 h rtof .

    (h         no -bre1Chin                     ~I                W.f      9iY       noct           O           ti     intent          O

    ieclllln•te,                      t~tin;                           t.J\e ~round• th•r•t~                               h       party
    rec•iuino the notice ah.al hut nJh ty ( 0) days rrom                                                               ~       d      of
    r c Jpt t:.beieof to                          ur              id        cb,      l     th    event• ch bre•c~ ,
    cured, 'lbch noti c                              of terminatioo                      h•ll b             of na           ere• oc
    dL c:-t.                 ln -tb         ev nt 1uch buac:h i                          not cur 4,             n4 1           not. t.he
    result              f            n Evant or :oroe                    jtur        t••   1ucb     tttlll      !• daf1nad in
    Section~ h~reof) ,                            nd do~ pot vive r1•• co r~•dit                                           av tlable
    ~c th           partit                 laevher               in thi•         ~   m nt, th11 A;ret.me~t                         h 11,
     ithc\lt                 ot • terminate at                          the en           of u1<1 ninety                    (90 t    day
    pe    ed.


                                   Sele ol ~set                   or lualoeaa.              or th• purpoH ot' th!a
     car ar:u~nt, the
    .r•u•y              corpor              on,        or        Cy,p ru•    Mine.rat           C0tnpany,                   D      aw n
    ~orpor1tionf and the t&im ·~t~ 1! te                                                 hall mtan any entity \lttt~c


                                                                       - 39 -




              llhj t           t      I IO O    iV      OI        I'
                                                                                                                                       JM   000066'7. 5
C
                   Case 21-51006-LSS                      Doc 1-4                Filed 07/27/21         Page 44 of 87




            i-s     i    "ty parc:ent ( so l 'J o                       iuore own d by                  Parel\t, any entity
                hich        s fltty-puc@t '5'0\) or more ow~ea by an il!iliatt, er

           any op11,tin9 divi !on o!                                 an~     Partnt er Affili1 ••


            Thi          Agt       11\ent 111a_y be' term na ted by                           l\lylt'   in the •vent t ha
            Cyprus Mlbe~•l                     to~pl.lly or any o1 its ~filiatea, •h•ll transter
            or •el                      o      • •\lb tantial portion of th• aaaau of, o                                           t.he
            bu1int1• ot. ita United Ste•• !a c                                            ~   n•• to• thl~d pJtty who
            L       no            Par nt o           1n ~tfili•ttt pro91de4, howtv r. tl\at ~uye:•s
            notic           ot u~m naUon therefor mu1t be                                         t.ven    t        1•••    on     (l    f
            y •         prior to tl:\~               !e.c:tive dau of 1ud\ terffiin.atJ.on,                            nd ~t. be-
            ~iv n ~ith1n 0~1 (l} year fro'm tiled e• on uhtc~ such tran fer c
                a.ie at,aU c:lc                t;     na provicled, .tu:rther. that Buy r:                                 h•l     not
            t rm!n•t                thi          Agreement                  unl•Js       &"a     until          t     •hall       h•~~
            '5tt rminea, in the good                                  fdt         1urcil          ct it.        reuoruabl.          nd
            prudent busine,s judgment tbAt such trenaf•. er ••le would ere t
            ~     subst ntia1 J)O&t1bjl.! y of                                     ter          nd aduet e atf~ct on the
                ec:u · tx          net quality of auye '• lon; tet                                        ale        upply.        1'h

                ~ctcrs w~ich 11uy r                    l:\&)'        °'onaider in th             900d faith            ur.ci,e of
            ha rt,UC11lable- ~nd                          ptud        nt.        1Hinea, jOd9ment               1hall      include,.
                i thcut. 1~J.           1   .l.ont      h1       qQ6l1 ty of 11 .in ~nane                  ot;        nd       vel. of
            continued capital ln~eat~ent i.n,                                            •U•r'          in.,        nd ,nUla1 t..he
            gu li y of                  cosmetic ~ale                        •o1d by Stl ert                   ~e qua ity          and
                    i!rl ,nee of E .1                t•         ~•Y l'l&n19em~n~,              ~cludi 1\9 prod~c ion                   nd
            quaHtj aaau ancie -pe eonn ll                                         nd     he e.fhct of such                       1• or
                  an1tet upon t:.he pub 1                       •1     pera•ption of .1ahnson                        ohnaon,      ht



r
                                                                             -    0
                ilGIIOI




                                                                                                                                             JNJ 0000661l
ct   oo . 11u n ·        11hj t     t       ,,1o o i '11..!     <1   tl t•
        Case 21-51006-LSS                      Doc 1-4        Filed 07/27/21               Page 45 of 87




Atfi11•t~s                or     chnson             Jc nso~, or the                   nd•uae peed           ~t•        t       £ eh

entj• •


9.        ~orce .fI.aj•ur•.


          ( a)          bfan          ot. J'o~e• Majeur •                        I!        t er par y 5h 11
pr venttd by any, ~vent c!                                   rce kajt r               <        d•fjned below) lrc
t::b      t.!lnely p,rtot&Alie                  of    I y of        it      ob i;•ti;ns hr under                               ••~~
&.n~             ce;t      the m kin9                of pa           nt1         •• pto\'1.d       a       'herein              th
cbll9at on ot per. oCNoo                                    ha 1 be            cuted            r,d 1t1aU not b~                  ~

gtCQfl~             or cancel a -en ot t~rmin•~ on or d                                                         The        ~    rty
    u.!lerin9             he £vent o!                       o~c• Maj•uce                  h•l      uae          r   1..on o e
di        ;•.nc       to remedy • ch., b t. 1 all not b                                        equi..r d ta c:,ont•.st
  h       val!d!t              ~!    ny lav o                        tion or              ny     c 1on or 11ctJsn
    t c:iv .. l       c        m~U        fY        uchot t}', or to prevent or                                 ~ttle            ny
        : 1ke or 1 be,              dhput •                          elS   n     t ln, th~ t rm                     .t"eo        of
force i4aj1u~ •                     hall m,1n               ny c1u••             ~to~ occu ,,nc                     b•yona
part~'              rea1onab           cop          ol, l"cludin9                vithou~           ~~ation,                    law
or-       regul•Hona I                 ctio~           or      inac:Uon            of          civil       OT       -fllii 1t ry
    _thQri.y: in b111ty eo obt •~                                     ny 11cen1 , perllllt ct ot •
illthot" ~at.ion that uy b                                  requ :t d1 1u1u•uaUy                       v             ••tb ~J
minin; eaaua 11 ~•voidabl                                     ln     or     1 1 ahut4ova, d•~i                         to, o
d &truction ot • n                        or ~11             pl ~tor f1cilit, firer                                 plosion
o         flood,               in1urrectSan                 r ot,            bor          cSi put••,            d lay            .11>
    t   .n pert tion,                n4        ct     Df      aod.         S'holLid            ~Y cf the1              event•
occur to Se1.1er, Sel •r                             ay reduc              the        u nt.iti&        or           le. i~           ..

~bl19at•d to d li~ r bece~nder                                     n4       +locate ;he ,              aucad s.Qpply,




 .U ~OOI




          llh j t     t        l iO t O iV~     I    I i'                                                                            J M 0000 6f11 l7
         Case 21-51006-LSS                               Doc 1-4       Filed 07/27/21             Page 46 of 87




                                                                                          ong e11 of              u co .. e,
                  cur.tofl,e:.t                         Sel ,er        n     i a          o1e         disc:t tlon           d Ell\t
    P?rQpr!a                    , or c1a1e detiv•rit1 entir~.J..j'                               thout          ny li bi:ity
v~ ;scever fo any uch dtliu~ of r dac: d •mcunts of Talc or no
    divecy of. !•le I p,ovided, ho\lt~tr, that Buye-r                                                       1111y     pureh        !e-

from              ny thlrd patty                        oureea        ppTov,a by           uyer         •uch port           Of'\    o!
B~r                    ~ot?Ul r qu1~ mane                         • eay be Un ~lf                 l                   r         t of
5 ~l t'                 ~;o r ta                   lloc: tion ind II Uer. •                     ln1b111 y to 1~pp1.y
    al        f:om                    t rn te-          cu~c:11 puY u~t -~                  s at on t ( c:) h r o•
    UQn p\ncft6i 1                         ~   1    t     due     &uyer'           min ~um   f    rc:h •          obl!91tione
pur1u1nt                        o s ct1o~ 3t ) and                     (c) hereot DJ                   e amount ot                 ucn
p1,1.rch•             11.



         U>'}                   •uyer'             otce .xa_jeu~..            Sheu         luye-t           u!h• an                e~l
of       l'or-ce Maje re-                          h rtby         fteir:.t .i ng     cy   :r•,        btl ty to                 cept
deliv             t    ••        of IJ'a.ic. &u..y              rH)' rtduc           th    q Al'\       Ue• of t l                  H
otd rs. or aao1pu.                                  t      t:~e    vant I\IYat :educ                       tbe qu•nti y· ct
'!'~le 1t ac;aepu for                                     ~   :i~ of g , •                 than         .h t~         5f>) da,y.s,
s,11 c: :nay uduc:                                 the quant'i             t of       •1c: 1           t        ob 1c;at r5              o
ae       ij       i ~ereunder or ee1ae d•l!v•Ti                                       tit-ely J~            n 1moun             q~a1
ta       1ueh uductfan bf Juy r without                                                   ny l. abil tt                   or .auch
d llvery ot r auCJt4 •~oun~ of ,ale or no delivery of                                                                 T   le.       ln
th            ven               that       uy•T re ue~• the quantity of ,11                                 1         cc.pt• toe
     p tiod of gr at r                                  than ont           ur-dre4         O e19hty               tl 90)     dAy

Sd            i             t         ti   option. uy t1u11n1 - Ulla Agr                                        nt.        Buyer• a
mln1111Um purcl~                           obllg tion pursuant                      o ilot on          J(   )    n~reof I            ll
not t>e t ductd                            t>~     tt\t    quantity ot ~•le not                        c:c:ep •cJ by auy•r



1    CAI
                                                                   - ,2 -

              11hj t             ti                                                                                                          <JOO fRJT".
       Case 21-51006-LSS                    Doc 1-4                  Filed 07/27/21                Page 47 of 87




du:r!cig an
Init· l
    qua1       0    the d
                         vent
                   ~e:rm of lll$
                                    of J'crc:e Maj.eur• f pro



                                            on
                                                     gr emen
                                                     of• Suy          r
                                                                           ti'I

                                                                           I
                                                                                      b

                                                                                  .Ev "
                                                                                          id1d. however .
                                                                                               e.t
                                                                                               0
                                                                                                       ndec1      f   r
                                                                                                      l'orc:e- Ma1 ur , H
                                                                                                                          .tha

                                                                                                                               ..,
                                                                                                                                      t    !

                                                                                                                                          O<:


n•c• s1ry,               tc         n bl             Buyer            ,t o . ee~               :uch     minimum            1>urc          se
o      1 l91tion1.




         (cJ                                                                    silou1d I             l1r      utter           n ~ent
ot       ore• ~j,ur                   thereby                                        S'e.!,l    f.          bility         to U~e
~• lver            • · o! T lt from Sell rf                                ~.
A.al     JII       Ob•bl

                                                                                       IOUYQ          qui !tied by. y                      ~

                                                                                                            er: not cvnecl ,ot
control            d by S1l1!it provid d, howeverr ~hat 1~ tb~ even                                                                  that
more i.ha.n one t\lc:}2 tour                                   of talc ha              been qua
i~yet ~•Y prier:!~                      IC           ,uch            0~1ce1           nd       ACCIP~          d•llV~T1 S of
al ern•t•  t le lrom •uch eourc•• in ceord&.ff~ Vit~ 1uo.t,
pr orit1% tion ~nd prav a•~, ebrth~r. 'U\lt s~ ler ahall hav no
l · bility              in     the          e ent              ot      i             !n.~ili fr              by       r a,on
unauai ability, to •upply                                      I o troa              n .alt           J't1te aource "itb
~r o i 'J tr)igher                  t,b&n       ~M~             rOllJ which               e-ll r       ii able to taupfly
       te,na                             .Sel er'                                                                                         om
    l~ernat             c:,urc:11     hill                 11 it 4 ~o t~•                      step~ to which~                       c 1s
co etclallj av111 bla fro• qu1 ltiad aou~cea !n quapt                                                                                      s
    utf1c1 pt to                            uyer 1s uquhementa. '
    undr                      At         µo,          d               tlla pr1r:e of 1 etnai• Ta                                   to ba

d 1lveze4 to I Y•                                                              ...          ~         d liver•             pric:w co
                                                                                                                          11   0      tt,J!..



                                                                 -     3 -




        llh j t     t     I !OC        l\11.!   Cl        I'                                                                              JMJ   ooomm1 ·
      Case 21-51006-LSS                      Doc 1-4          Filed 07/27/21          Page 48 of 87




 h refcoa.                On or ~e!or                 e       x~iratlcn o! 1uch on                      hundt d                nd
 wenty ( 120 ~ oay pu i.·od ,- s'@U•r ab.;.l noUty a-uyer o~:                                                     ( i)          ts
inten               o continu• 1upplyin9 B yu wHh alur.n•t~ 'l'a                                              ~        t       tbe
 ~livere.S pt.ic, for !ale e1hu d hom -th t,est Wi a1ot Mill,                                                                   c:i~

I · , it, .l.tlten               to    a   c •r~ •        Even        or ro    c• Maj ul'e              no        ndic-ate
s 11 r      1
                £      pet~anen~           n i1Hr to             1.1pp>.y · Jc,                 tht e-vent tha~
                                                                                                 ccord-ano                 i t,b
 hl     S•cdo?J 9(cl                       IA) S lier         Ila l continue              0   1Uppl~           lt rnlt~
T1         to Suj•r- .t. th• pric                            ~Kt. dur ng       e pr ced1nq on -
t\.u dr . 4 ana . w n y                    1 0)
                                                         "
                                                    day per S.od foi' 1n addition   ,~t 160)
,bye,           ('B)    thi          gr N-l11e.nt     h•1l thin              tTII   •t        at the               0              t
bu iaqa on                    uc:h     iltti~~ (60th) day, a11a                     (CJ        ller          nan.          bav

no t"\1$ f\ r ,obl tat lo                     or 11 b.i U y "'bat oe"er pur u•nt to this
Ag - tmeo.



       (d}              1.t!ml et.1.cn .            he provi& o s o! tt\1-a Sec:tion                                       ball
not b               J.nvoked                  to de       y    or auspaoa de.liv rh                      of 1'alc to
auy r., ~r to d lay                               pitod   4oc•piana• of, or                    )'Ill   nt tori             T    .le
cld    V    :e.         to .Buy r,          baent, tn ~• goo4 f ir.h                          •tibUon                  t       tl\e
p rty invoking u~h proviaion~. •n                                 Ev    nt of ore              iujtur •


 0

      ~le•• Auyer. and lt                            f 1htt• 1          n4     .1oh ()        tt\ 1r rupee- ' u
4h~ct.or , otU                               n\plcyees,          nd     gent• fem               no           g• n1              u
Hal:>111 ti                                                                                   1.l r o          &I\Y        l ",
,ordinance,               t gulet on          or rul            oc the oraor of                        rt~    court o.



'f AQIOOt




        llhj t           t,   I IOlO       ivc I I I'                                                                                  JMJ 0000661~ 0
           Case 21-51006-LSS                          Doc 1-4               Filed 07/27/21                   Page 49 of 87




     d.minl          a.        e         agency,            nd      f ram                 nd         9ai I         all      !lhb li c.       I!

     r       r.g out o!                  ny ela1m by an e play•,                                        g•nt,        r contra to: of
     elle.r          r is,..ng
    however,          ~t. Selle-r                         hal       not              ind~mnJ.!y Buy1.r !or                        ny         eh
    liab!lities to                       h~ txttht t •t                              eh     1a ilities               rise from;          Ii) _
    the acts oJ               Oflll      siona of Buyer; or (tl) the                                          tts or Qmi~sions of
    s l         whic:h wer•                         · rected by 1u_y                                 ~II• prov ·sions of                 li • 2
                                              aurvh         Uie ter-tQ na ticn                          or expi r tion ot               th·       s
     gr•H\ nt.


     l, ~bye.r·               Indem.ni          tx.        Buyr                   hall indamnit:y,                   e,f '~d and hod
    hac•l     5~     Sel            r,        nd l:s        tHlhtes,                        nl1         cb cf th               rtiipecti ve
    err ctora, offic•:n                             employees,                       nd     ;ant         :frOltl and           ;a inst Ill
    li1bil itie                 ridn9 out                  ot any vto                             Oft    ~y    Buyer of •ny              ••
'
l
    ordinarice,               regu.lat ort or rul                                 oi      tl'I       ora,r of             ny c:our           or
     dm.li\l1 rat:. ~~                       ia•n~y,       nd       {        Clffl        nd      aga nst: all 11•biii t 1 ec
    AT is-Wig      cut er                ny           im by         n            mploye                 gent. or con tr-•i:tcr               cf

    9~er           ·i in,;i              i.,n cer,naot.ion                   w1th            th.la           9reement.t         ;rrovlaed,
    ttc:Nev i ,       ~h•t               uye~        Ii    ll ne>t                   ndemnify                •ller        or     ny,     aea
    1:at,ilt•:                to th                 tent        h   t            uah lh UiU.e                        ria• trCffl         (6)

                                                                             r    or      (b) th             •~•as om• Lona oc
    auyer (;Jl'J_ ft we.r                     di ~c:teO l)y SelJ.ec,                              lJt adcU t1on, IUYIN                  hil
    i.nd"cni.y,                     and         nd hola b           ~             eu       S     1      r#    n~      t     af U       ., •,
     J\d      c:l, of t?'I               ir i ~peet:!ve                 a            ctor-s, ofUc1r•                      employees and
     9 i,u           tOSll               a      9   ~-t_ au                   Ueb!. 1t ·                      rl ing out of any
    product H•,t:d.l ty-b s 4 el.a                                      •         u~t, demena or cauae ot                              ct1on
    dir1ct.ed agd n•                            eu•t        ot              f\J      of .Seller'•                  tt l     •~u.         (        )
r
                                                                             45




            11hj t        f     I   IO O i\1                                                                                                 JI       0000661 l
         Case 21-51006-LSS                          Doc 1-4             Filed 07/27/21                   Page 50 of 87




  -ri,ing                     t     of -tbe    u .le          0        cos~          J.c:        a e ptoduc         0     Ctllliume~

          ke.       &'     Which proa~c                  "'                      i       'ti!!   d b_}I. 5 ll      prio~ to             he
a.ate t·rst abov~ vritten:                                    Ot       tti) tor- w"h -eti !\Jyer i!I d TtcU.y                           0

indir ctli r•spor.sibJ if                            •                te.su t:       0      a~~     r ·• po1•ull i.cn            ua     c;r



                                                                                             «hipmen and ale o T 1c-
  ontainin9 produc
     dult po~dtt) derived                                tom 11&lc dU!y r                            t     s yu pursuant                 t

th.ls Ag,reement·                        prov d d,                tici eve.r                tnat

obligation of ind mn tic                                      ion       pUI•~•nt o thia e~tion l                                  n
         ent         h            ~h    Ale d ivered ~o au e
to th                    -sp c:: .fie      io s      tor lb.ci:J ir le                           h1n J.n eftto~          and sue


     IC't'Ot             in       th~         im,        suit           dH\anc:t or c:au1                    ot    ct.loo         b i.n;i

                t    a.           l'o   ht l)\ltpcse.s ot tt\i                           Section 11, the            ·rm     11
                                                                                                                                 &uyer 11
.5       all include .Bu.ye_ a d Buy• 's Par nr.                                                    nd Att'1Uates u                   !l\lCb

                                                                                                  1he prcvi, ion£ of                  t.h~s

                                                                  h     t     min t:ion or
..\ g .t e f!.lttli t •



                                                                                                                     l} t)Ot           U.8
  TIY t,t~de1'1'4l'!i • trad                        nuur or repr sentation ot the prodvct...s or
       .
     er~lce.s              of the oth, p•rty                           r its              tft it~•, o~             f~       ir-ectly
     t    indlr•ct y to th•                         the p rty,                        s      tt111       t._, or        t products

     r services ct th otn r par~y er it                                                                             bout.        tn ny
         s@ obtainln; th@ prlcr written p~r~i 1ion ot ~he cthtr pact1



                                                                       • 46
  :-loll 011




           11hj t             ti , • oto                                                                                                Jr J   0000661 _
     Case 21-51006-LSS                   Doc 1-4                Filed 07/27/21                     Page 51 of 87




!l!b~   2rcv· &iQns ct                 his See on 12 a ha l su.v · ve tne t r~.tna. on
9r axpir tion                 J thls AgTeem1nt.




        (· )                                     ll             r•PtU                   t       nd .,.u nt1         h t            J.
11•lc        oia          s 1      r     haU coAto:ra ~o tfl                                    quaU ty      t   nd rcu            t
 ort.b in ~bib1                     t.           SELLER »-US                                   Ol11D WAKRABTY ~ Mrt
 llmr E'l'B!!R UPUS5D> C:>a                           ,U,LJ            •        N           .\CT 0~ JIY !.AW, ~ OF

HERCBAN!'          ILlff, .l'U'NSSS                                        -PAATl~                    ~SB OR 'CSE: OR
W'll.U(Wtsi:.           auyn repr Hntl                       nd va1r mts, b s don It1 ex~ertist
 n      the       1.qclu5tty and            it              tJ.s:iat            fa.m~l ar · ty witl\ aelec:t i.>e
fllning tec:nn.qu1s of qualifi d orl bod..L.es. th                                                   Qood ~anuf ctut ng
Prooedur,~ nd Stand rd Qp@r eing ftoe dar I de1cribed on -xhi                                                                      t
 A",         nd     h      amp bg ·~                  tes~ ng              ~    thods de cribed tber · n, es
th           ~~maybe              od!fied by the mutu1                                      a9 e4tlntnt ot the F• :les
pu:su•nt to               •ct.ion.• 6 ( c: ~              h :r of'.         that 1uch                  Wn;       prA~t :i i: s

processing pr~c•d r                      and test ng methods,                                      t praet c•d by 5        l
!.ll the ~ P r pr c:tic: d by                              el     f'       on the dat                of tl,~ AQ:ee:JQe.nt.
 r      adt!qu4t         to      roduc          ti c                                        e~tin; .. h
fer "relc I t.            orth     1 !lthib,i t                   "

        (b~         Apport onment.                    Buyei                 d       s        ler    9re                        t
 er- dat1149e.s           1 eg d to hav                         be n            u!f red by                       Vid 5~ller

 rtsin, o~t cf'"                    ! leged b               •ch ot
,b e appo t..ion c5.            1 f ei.lo        •



                                                            -     1
T "li'IIOI




        11hj t      t    1110   •o iv~      1    I   11                                                                        jr,J     0000661 :t
    Case 21-51006-LSS                          Doc 1-4          Filed 07/27/21                    Page 52 of 87



         ti)             Se.l.ler        bal,.l            ndtmnity euye                         !or    any cast.              loc~,
     dasage or                    xp n•              ut h ·red by Buy,e: :in ttte                           vent tha           Buye
     c:an dtmons r te- tha•                                   tbe'r                    ..         Cu itic•clon S~le
     prov,                t.h t      sill?'               Talc did not mee                             th    •P cif.lea              :'15

      her for                           d 5Cr
                                                     .. ec!    en         E1eh · bi              'Eo        ~ctpt      f r          th " .
         ie:oblclo ~cal                       spec-ificat:icn.s                    t        f'octb          ther ln,          bdo:
     ti        •        tQ       •Jch 'l'a c -pa •ed to auy c, .!rut the vat lance 1rcmr
     such p~~!lcat1o~•                                         e.41   eria ~onti1butin; tactcr                                 n    t.h~

     d       ·111 , .         u t ,. epa"d ct              c:•u•• o            ct ion being ••aerted z or                            '8)

           at s~:le.r ! il d t.o aampl                                and tut ~ale                            ccorcSit   ~      tfi~h
     t_b       ntrrpl.ing               pd    t      t ,ing !Hth                  desc:tib-ec! on bblbi                       "~"      n
           e Mnner ptac:tie 4 by Seller on th• dat                                                      of   u,i     Agt ement
     Ct        as             odl itd t,y                 the 1r1utual agr•ui•.nt                           ot th        f      des
     pu auant to S•c:Uon                               (~) h -reot,            !!!! ti\          t:         le.r'• faUu:             'CO

     sos mpl•                     nd t~t ~a c ••                          Mt      ri             ~tr!botl.n9 t            ~          ln
     t.b        cla m, 1u1 t . demancS or cau,                                     of 4Ct on be!.n9                      gs r ud
                                                                                        obli           Uon      o    indemnity
     8uy•r ehall not tXC •d fv1nty                                            ill.loo PCUl t                   CS20,000t000
         n     th             ab• nc           cf         Sall : •          9rca             is.gl.i; nc            or ~Ul.fu1
     miaconduc:t
     event of Seller'•                               ro11 n&gllgence or•                               u.l mt.conduct


                         Se.ller sh l                 b                                                      v nt tha          euye
     can ae~on,~ra •                                      hipmtnt ~t Stllsr a Tac failed                                             to


     111 c:ob1o1og loal. qu
                                              J.c1   nc a       by
                                                      1ty at. lil!u •
                                                                           'tJi
                                                                                        •   t.
                                                                                                        Samp1. ,

                                                                                                  ort..ti in
                                                                                                                          0

                                                                                                                    1h1b.t.t
                                                                                                                                    th~


     betor                    t ~l      'to       aue,n TUC               p~s1ea .!~OJU Sel I                        ta 8 ye ;

r
                                                                      I




     11h j t            i'i    I IO O    i \I _ I It,
   Case 21-51006-LSS                      Doc 1-4         Filed 07/27/21       Page 53 of 87




      provid d, bow•~er,                          hat Sellet           liabili y pu~ ua nt to ~his
      S~c ; on 13(o)(1i) shall be limit@d tor placem~t cf Tale a..nd
       ei~bu:sement                  cf       ee~toi~         of       ~er-'
       ccordan                   th Section& 6(f                 nd t(g) ~t,....·~-


       i .)           Buyec •h               be sol        y liable !or,         ana    ball in •mni.y
      Seller for, -'J\f                  COit           losa, damage      oi     ~ense        •atf red           by·
      auy~r or s ll t                      ari inc;        out     of     bl    !ailur• ct Buyer:·,
      f · n · ah cl produc-t                 o eon!o m tc tl1• mic:obio.1.~i,~ l qua l· ty
      • tanda ds            nab.                                         th     1a.m1   maf    bt       mended
       rom ~i=           tot me; ~d


                                                                                        y   cg     t,
     dlm ge er              xp n1•            uft1nd by Stl,                     t1'    event th t th~
      Certlfic1t~on                  SaMpl•         prove.t      the     Sell r'•       Talc m                 tht
       _p ecifica·ion• tber1tor, as aesc:ib a en txh1b1                                       ~s    ~    be.for
      ti~le to auch                   le p••••d to           auyer.

Noc-hin;         ont •nea in this                       ect on 13tb)           h&ll be oon1, u ct to
litcl t. or C'O'f)lllo               ui.~ tile t-en:i• ana condi~ion1 s                            !ot~ l.n
Section           O ancJ ll            rreo!, vhlc:11            ha 1 be con11rued c:cn11s-t                   t.J.)l

with or in add1              ion to          tt\~ obligat cu • t forth 11' th.1                         Sect    OJ'\

13 t b) •


1•. Prcduc                 Val05!!ftJlt.                Buyer      na
 uyer'          cal~       tktt ng eltp*rt •~ ~na S l l _t • technical •xperti e
   y be us a to                  t                                                             'rher fore.


                                                           49




      llh j t     t     I I OC       1\1!.! (II    I'                                                          JNJ 000()6814!
             Case 21-51006-LSS                     Doc 1-4         Filed 07/27/21             Page 54 of 87



    BUJ•r             nd .Stiller n:.•y 4it•e tc col labor te                             n th'~ d.ev     opment of
    ne.w IPod,Y po a*: •                         oi:et:ri~• or C1ther tale-con,q n n;                           on..swe:r
         red etc.                l          he     v~nt that- Sel tr                    hall      develop a n e~.
                                                    -
         ropriet                     t&lc-o~ tainin;           body l)O'llder            or      toil     y,     Srl ltr-
         hall provide                 o Buyer und r          ~utQ     lly     11   isfae er         c&l19at 1 n• o:
    cc:,nt deniia                t.y,                                J.ntorma on                ccncernJ.ng
    applica tion to l)H.idt 'Buy r                             to det•r•in• Buyer' 1 inter~•                               in
         u tnec collabor t lon th r in.                             auyer •~•11 hav               ntn@~y (90) days
         Q   low n9 ~ • da ~                     of S   1 :r • • di•c:li:,aure to d t~nnin•                      uyu: 1.s
    inte:             t   :...n s ch c:oll.abcrAt            oi,          n the ev~nt luy:                 nd           l.le:r

    collabc:,ra~• in t.h                     e    vdopment         oe •    n w appl c.t:..lo , .Suyet               1\a     l
    have th
    the          lfC' UI V              uppli,er of talc              h•: tore         J')U    au.ant. to th       tu111s

    and oondi                  en•      ,    f rth het~n               AJ,y   addit o •1 term              which         niay

    I)         -equi: d by th• p r.t es t;u.                         which         e     not •ddressed t'lere:
         h-U      !S          oe9otiated to the 1111J.tu1l • ti                          act.ion of       lluytr         and

    $1         l ~.           ln tht event          t •·   Buyer and Sell t ta!~                        o •9ree upon
         -er     mated                ~dditiontl        t na,          uyer        a.nd S•ll r          ruy     proce c!
     ndtpe d n~ly                     i h th• a@velopment, ~ark ti~g                            nd tale ot then~
    product.                  n que-.scion, ~\Jbjeot to                 ny p•t nt, trade 111                  k , tna1
    a ctet                r      ther        nte.llec: u.a         proptr y        !   -9?\1:1 or int         t"@II I      of
    !itl1er !n such n w p odUct                              nd ubj•ct tQTth                     to any cb        ;ati on
    ~~         confidentiality b t~e n t~                          parti




r
                                                              - ·so




                                                                                                                            JI J 0000661
         Case 21-51006-LSS                     Doc 1-4                Filed 07/27/21          Page 55 of 87




               )        Parli•c in ln,e~e.,s; Aba19nment.
~e 1b ndin9                 pon~ and lhall                          nure t        th     beQeli            of, t.h
hueto              nd, h ir fe&pactive suecu&ots                                          nd p rmitt d                         HigTLs ,,

                                  1 not mad                        tot tbe ~•n•fit of                   ny ~T•on, t                ~

coq>ora.lion or oth                        e.ntity llOt a party her                                 o,          p      fiptJ\J.ft9 in
thi        A9reem1n              ah,U1 b                      c:onatr.ued to ;1 \I~                  l\y    p r-son,              i rm,
torpor                                                                                             parU               h~retc and
 heh           respe-ctiv              aueC'          sou            · nd -penni ~ rJ              1aign1, •ny r gri~.
·rcffledy or c:               im under or in r 11~eot of                                  ta,.t.     Agree-men                 er any
provia,1on her                   f.        Th                      Agr e~~nt          ~•Y not b1 •• 1gn,ea or
 rans!err d Ln whole or in pat; by                                                ny      r y hereto w1t.nou~ .h
prior wri tep conae,,t of                                          h• ot.hH part_y,                         ny                    t to
     i qn          or        r nsf r       this                    Agreemen        .or    any
                                                                                                    "p      t
                                                                                                                        t t.
                                                                                                                     th r ~t         l r.
vloli1ticn ot                 t.hia .Section                         !(a)       h&ll. ti t\dc              auch a ~emp ed
_1si 9n.1Hn.t or transfet void ind o                                            llD          ct            Not"'       cha~ nclinQ
th        tor going, .S•lle r                   ffl   y            ssi;n     t.ha      Ag~alll      n       to         ny of       ~ti

 ttili1t~ upon giving not:i                                          of     ueb        siqnm9-0t. to                u:,,•ir.


          {b                otice•.                   y       not ce,           c-eqoe,t.          consent~            w 1vu•           1'

oth r c:onunun cation requ1te4 or permitted co be 9lven bar und r
 hall b •ttect v~ oaly 1 inaae or ;1ven in                                                         riti~g ~nd sh 11 be
     ,    d 1uffieiently 9iven only                                       f d      v re4 in person or a _nt by
t le<CJr m, c1bl • te1ecop1 r, or by certified or r~i t r.-d mil.
     stage pre-paid, re urn-rec ipc i•queAtta,. adi!:te~aed •                                                            f      l=~s:




 ,~,a


          11hj t        t    111 oco     iv~     1        I   11                                                                    JI.JJ' 000066   7
  Case 21-51006-LSS                Doc 1-4            Filed 07/27/21      Page 56 of 87



lf t.o Seller-:
    N~nagor !(.i.ner 11            nc.
    c/o Cypru Mine..s Corporation
    91 QO £ast llineul C,nc.l e
    Englewcoc, Colorado   BOllJ
     ttn: V ce Pr.aiden _ - Induatrlal N1nera                               &




With ~onourcen~ copy               o-

     ypru~ ~!ne1 Corpotatio~
    9100 East Xinet l Circle
    Zn;lewood. Colet do 80112
    Actn: Gen~u C-ounael

?! to Buye~:
    u f J "la,by Produ  , CC}!lpe.ttf
    c/o ..Tohn•o~ •Jon on Consumer Produata, ,~c,
    §01 Georg• Stre t
    ~ev atunswic~. N w Jtraey 08103
    ~te n~ D1t-ectoc ot Procura en
~ith concurrent eopy               o:
    Johnaon, John•o~
    On& Johnson   Johnson ·P a1
    New Bruns~ick, N w Jeri y 089!3
     t ~n: Ge~r l Counse



sir to      suc:h   01.her il•r•on ot                    dd    t     ••   •uc:h pttfy l!IAY h.ave
   c1fiad ln           not oe      auly          given
 c comunicatlon             ~ll b1 dee11111S ~o have been g ve,s                          a of th
d•te of d l1~•t'J or t                 nami1aion.


       c)       Ent!            Agreement.                hl         greement   ( nQiUding      the
Sxh1b1ta       tt.a.:h~d    ~    r to a~d incorpo                  t d berein) canst.it~ ,s the
 nth        qreemt"t.      ~na    under-.tanding              ot   th@ pacUea r•..a.a;.in9 to    he
subject ~att~r ~~~Qt , an4 tb                         same aha         •upe.rseae   11 ~; o:    ind




                                                                                                 JI.JJ 0000661
     llhj t     t, I • 0        i Ve   Cl   fl   I'
       Case 21-51006-LSS                                       Doc 1-4          Filed 07/27/21        Page 57 of 87



contelf\portneous                                     gl'~e.m      nt.        nd     unders      ndi nc; ,    ref=   su, t    .. · r,!

 nd v•rranties ~                                  hath - oral or V.t"it.t.1n. relu~ing to                            l\e · ubj ec:
      Uer hereof


        (d)                                f_i_c:;.;:•:...:=" •
                     M;;..;;.ocJ;:;.,.;;.~- ·                           Th     Ag-r-       m n t C'anno t be cAl n ea and                c

                                                                                                             ,wflcue or 1n ~art
 )C     p      by                Wt              ting              ec~t.ed. by                                1et1    tuc · t :;_e
Bier           nd S•ller.


        (e)          !alve.r,                              Except. u                 spec! .cally let           forth t\He · n
t ilur or d1 ·~                                  by       i th      ~   party          •r to tor~!~               r or       nc      of
      y pte>Vls ·on o                                 th s A;:reement.                     hall not 1ft1ct ~ta r1;h                  i

                                                rtorman~            t)'se.r    o!      t •ny c ~ t t})et attar           ana         ne
v iver cf                 beach Qf any rrovialon 1h1                                              pot constitute                   iv r
of      ny breac~ c.                                       ether ;rovislon c~ o                     th    5ame prov_ cq at
 ny time             ~r •ft r.


        ( f>         Go..v rning L                                           '1'ht     te.nu     nd conditions o.f th · s
" ,r    emtnc .5h ~1-                           .t,     i n1t e t pr•~ec1 ln .acco danc                  whh     nd con.1trued
pu'!'~u•nt       to t.;h                         Dnift>tlD Coram rc:ial.'. C:.Od

      f ct n t~ State cf V r•ont.


        (9)          Bev rabJ.U.t.t•                                    1'he       n•nlorcub!1lty or i.nva i                  •y :,~
 ny s~o tion o                                  p.ro i lon ot thi                      A;ree.rneftt sha        no~   arr     c:t    t.,ne
 nfcn~ab!lity or v 11d1ty cf the ba.lA:ilce ot thl• Ag r                                                             mint.




                                                                                     ! -




            11hj t       i'1 110:tO                       i\11.!   1 11 11
                                                                                                                                         JM   {]000661 ;g
         Case 21-51006-LSS            Doc 1-4               Filed 07/27/21         Page 58 of 87


              h        Be•din9! .      All tte-adiaga ot tl'l                 :$    ~greem n:           n•ve    b~en
    .Ln.5 rtad let        eonveni     l')c:e   ot r ferenc• cn.1}',                      nd       re llC       l:Q b@

    con · c1 C d a ~rt r:i£             hi         Agreement, ancl ah                l       in nc w1y 4f!ec:t
                                               I

    the .Lnterpr~tl · on o! any of the pt"ovi1ions cf                                        i•    gue •nt


             (i)        Kutuil Kegot1at1on.                   ~hll A;reem~nt end                  to, lingua;~
     ont-ained htrt.ln ·h            v been             nlved       t by       be            tual a19oc.l            on
    of       h~ -pa.rti s.           Accor, ln;ly, no i,rovi• on ber:eof                                      11 0~
                                                                                                           .mazely
    by   t          on ot dr   tt•


             t j)                      w. th, -r p1ct c
                        Obligation& of lluttr.                                                    ny.   cove,nan •
    obli9at ·cn oc ;t~em~Dt to be per!or t4 ~ r-euna r b~                                          !gy   r. au~ r
     hall. p•docm, or eaua, an aff li t                                  of Buyer to pc:!otm                     ,h~
     1me.
J

             IM Mt     ~zss, wm:uor.               he   p&?'tiu      ~   v c•u••a              tbis lgr •err.en.
     o be execut t! etteot .ve as ot tha 151)' and ye                                    ~    !u1t.     ••t    tcr
     tiove .

     INOSO~ HtNERAiiS INC.,                                     JOHNSON            JOBNSO» BABY P.ROOOCTS
      Ve ~ont ccrpcr tion                                       CONPANt,      A     dlvi 104 ot
                                                                ~OB>iSON           JOHNSON CO~SUMElt
                                                                J>k0DtJC2'S        ltie,          Nev J-e rs y
                                                                cocpor&tion




                                                        -    SC -




                                                                                                                     Jt J   0000661 0
                    Case 21-51006-LSS      Doc 1-4   Filed 07/27/21   Page 59 of 87




                                                •EXJIIBIT &•




     ,,r




Protected Document'- -subject to Protective order                                     JNJ 000066731
    Case 21-51006-LSS              Doc 1-4               Filed 07/27/21   Page 60 of 87



                                                         Cur:ent
                              Good ~anu!acturing Pro edu~ s

                                               •
                              Standard Ope:etin; Proc6d~ies
                                                Nov~mbet 25, 19!7


       Good M1nuf1ctutin; Proooduce, - D•qgipq
       sa;gino Proeeaure                                                                  001
       Decontarninetion of Pallat                                                         oo
       Cos~etic Bulk ~oaOi~g                                                              o3
       T.ransfera ost B1;9•~ Prol!luC't                                                   oos
       Fuller Kenyon >!ierol:> olcoie                                                     006
       Cl@an~ng the lnlint Me~n•t (Cosmetlc era~• Ba;/Bu1k
         Convey1n; Line                                                                   007
       Cleaning Baca, Machine Air- Pads                                                   ootl
       ~x-port: Conh ner C1p1c:.i tie1                                                    009
       Silo Chen;e ~~oeedure1                                                             Oo
       ~oc~ Manurect:JJ;;no Prgee~ureo - cit,k
       8~;; n; ana Ahi~p1n; Orders                                                        002.
       i<-anfp-1 a Re;u• 1   t.•                                                          gl6
       Shi-pp1n9                                                                          Olfl
       Si lo acoll 1nd             Uos                                                    OH
       !ti o Cleannc                 D.?'JTI                                              020
       Talc: 'l'ran&fet 6Ups                                                              02l

       GooO JSa;nut1etu;ing ProceOurt:t                          ·Cru1b•c
       Ar;onaut Ore Blending wlth K11'TU1'1ondsville or~                                  001

       Goo4 M1ou:1,:tudna PrpQeOur•• - r1ot1Uon
       Elotation st•rt-~p                                                                 001
       Flash Dryers                                                                       OOJ
         ~4itiontl Cle•nin; Respon~t,t,illt1
          Oper t     t-                                                                   004
       Shut-Do\n\ Ohlorin tion                                                            ooe
       St1rt-1>p Chlorine OQ                                                              009

       Good H,anu(aet;urina Proces,urss - ceo1c11
       H•ndllno of Cont: d~nti 1 In!o~m•t on                                              oos
       Accident.a - Fir1 -Ald                                                             010
       Tore!on Ma ert l tn 66 Pto4uet                                                     011
       Control of Foretgn M~tarlal ~ 66 Pro~uct                                           012


                                                          A-




                                                                                               JNJ 00006B1J2
C     11hj t       I tO       i '1      Cl     ti   I'
    Case 21-51006-LSS          Doc 1-4         Filed 07/27/21   Page 61 of 87




    _ GooO Mtnufactaring eroc;;eourcs                 n11nttnince
      it•rt-up of !ep ired £q\U.~ment                                           Oo~
      Handlin; of Chlot1n r n~~ n~ ReJ \eO Equipment                            006
      H n~lin9 Prooedure. f    Chlor ~e ~eak~g                                  0()7
      ~icrobi~l Filt~r lnsp•cticn an~ M intenanc~                               009
      ~ierobi~l Control for Fl s~ Dry r Dust Collector                          Oll
       a-ntenance for l 1nO i Dust Col etor                                     Oi2
      Ma ~tenonce ~t Ultr1vJ019t Unit                                           01s·
      GooO Manufecturioq froce~ur11 - Qlloltty control i Hill
      Chanoino E:Ei ting Nill n~ Quelity ontrQl Atf _t~nee
        ioli~ie1 ana Procadurae                                                 oo
      Gaoa M1nu(tc:tnrinq Proaea»rw, - Supe+fY:4sion
      supervlsor•s     ~~nsib1litie1                                             0-
      operat on for Sup~;..ors                                                  002-
      Pro~uc •on OU• ity Contro1 - Grid•                   , - Color            007
      S~mpL!I   Mis.sin9                                                        00&
      Operational Check.I t>u1t C:olleeto.i.•                                   009
      Production Quelitr Con ro • Gr1Ge                    ! - tnao             010
      tilliDQ an~ ~mptyi.J\Q Grade 16 Sllo                                      Oll
      Production Qual:ity Control - Grt~e                  6-    ol r           01
      Product on QualitY Canl:.rol • G61de , ,                  lnJol           0 3
        lo C'on1H tion,                                                         017
      Qv•r••A• eonte{n         t    ina-pee     on                              Qla

      Good e1out1cturing Proce4-).lrc,                W•~ebousin;
        ventoty Part ·~~ uppli•• - Weed                                         001
       nvantory ~r\ ·~~ Suppiies - Withd:rtvel                                  ODZ
      Tnventory P•~t   ru1 6up2li• - Con tol                                    003
      Material ~•qu aition                                                      008

      aood )Janut,gt)Jrin; proc•Oures - Wet Id;ll'
       et Mill Chlo in~tion                                    001
      Wet Mill 6 •~~- e proce~ure                              002
      Cl a~1n AS     CD ThiTd Stage cl u,~ eonceol-rat• H ;net ~Q5
      Shut-oown C~lorlnation                                   ooe
      St rt.-up Cblor1na lon                                   009
      SltftCerO Qperetloa Ptnce~ucss
        rsenie Testing                                                          QA-001
      Chlorine                                                                  QA-002
      l<ishin; an4 Care c! JP!C 10 ClJVE'I'S                                    QA-OOl
      Sh1tt nd Ltb Clean-up                                                     OA-00(
      Orion nalo9 ~B Meter Ele-ctrode                                           OA-005
      W1te6 s 1 Oleoning                                                        OA-006



                                                -2




                                                                                  Jr J   ooommt
C
     ~llhj t   t   I 101'.0 tiYt!   I   I I'
                    Case 21-51006-LSS         Doc 1-4            Filed 07/27/21   Page 62 of 87




                           Filt~1 Cak    Color                                                    01\-0 7
                             olot (fle!lectanca)                                                  Qh-00!
                           Ltb Pr ntouts 1NS Distribution                                         .QA-0 9
                            tabo~atory Supe.rvisoc                                                OA-010
                            Laboratory T'echnici~A     .                                          OA•Oll
                           ~abor1tory feTsonnel "T~ainin;                                         OA-012
                           .La~ toteboo~ Use                                                      OA-~H
                            Quali~y As$~tanae Department                                          QA-014
                           ~~ortino Te2t Analysi~ •••ult$                                         QA-015
                            Silo •c• of ·A· latch file                                            0A•Ol6
                            Acid l:naols - Tails nd Ore                                           OA-017
                            lnsol, M;C)3 - LltCo ~ete%t0.inato:                                   CA-Ola
                            water Solub rzon                                                      Q~-Ol-9
                            Bt~inw igh Eleetronle Bat~nee - PM                                    OA-020
                           I.ABCONCO Fume Hoo~ - PM                                               OA-0.21
                           LEOO •outtn• Maintena~ce                                               QA-022
                           C&li~ration of pH "•tr                                                 0.A-023
                           S1rt~riua Anetytica Bal1hce - PM                                       QA-O?C
                           Al~ine Air ~et &1 ve - PM                                              Ql-0.25
                           ~-T•P Test:lAg Sieve Shaket - PM                                       OA-026
                           Sub-S1eve i1e-r - Cal bration an~                      ntenanc~        QA-027
                           81u1ch In~ Lc:ml:> Jpeetronic 20 - ~M                                  OA-02B
                            Sei>tt VolUMtar - PM                                                  OA-019
                            Monittk TrubidSmet ~ >Jaint-efla~ee                                   OA-Ol
                            ~ilter ca~e Mo{atur«                                                  OA-Oll.
                            Ote: MoistuN                                                          01.-032
                            pH of Tele                                                            QA.-033
                            Pally 66 Pte;1rstlon                ·~~   ~••ttn;                     QA-034
                            B19;e~ Shipm1nt1 - 66 1n4 96 Gr1Qe                                    OA-035
                            Safflple Ccllectlon                                                   OA-037
                           ~SRA P•rellel Sample& for Fi~er                                        QA-038
                           ~ierobial Sa ples for ~oyston                                          OA.-039
                           R1ilcar Ship ants                                                      QA-040
                           Silo ComJ>O&ites                                                       QA-OU
                           Asbestos - Tr1nami sion ~lect.:ron Nicro•copy                          o~-04~
                           RPO£S Wat r Quality Monito.rin;                                        QA•OC3
                           .Asb~atos -· X·R•y Diffraction S1ff1i1le1                              0""0'4
                            F~equency of n1ly1 i - Coam tic                                       OA-04S
                             o-~•P •ave ~1ly1l                                                    QA.-046
                           Oi l ~soiptlon oe Pioment,                                             OA-Ot9
                           ~H - Wa et Samp1                                                       QA ... OSO
                           Total SUSRended Ioli~·                                                 OA-0Sl
                           Turbidity                                                              OA-OS2
                           Ma1t•t %.Quipm nt Li•~                                                 OA-OS3




                                                                                                         .:JNJ 0000661)4
C   u   001• 1h   n .   llhj t    I 10     i'1u   (I   I   t'
                      Case 21-51006-LSS    Doc 1-4   Filed 07/27/21   Page 63 of 87




                                                 •.EXBI!IT a•




                 AOOOOl1111




Protected Document'- - subject to Protective order                                    JNJ 000066735
               Case 21-51006-LSS                        Doc 1-4         Filed 07/27/21                Page 64 of 87




                                                                                            ALC stlPPt              AORttM£NT
                                                                                        EXMtS:, S                   3 P~ge5




          All       ffiAt Ha                                       rbitr tion in •~~oraane with sec ·en
          4 ( ) ot         ~e ~;r                      nt tc ·whJoh tM•                     hlbit •            1a       tbchaa       t     !




          1      llo.tic,e.             T.he      ,rty
          octie          of it             dtli            to t.h        ot:her p&rty.                     ':1\s partlt           eh11l.l
              telnpt:y tlt1:h1n9                       l doe1Jmtnta           t;iJS    ·ntormatio_n                 l    vant     o tn~
          dispu•e              nd th
              et•    n, arb t.r lign                    n ll. be h           d undtt             ~~       ccnun.er·cbl. lt-ul            of
          the Amtr1oan ~tbit:t~ion Al&oci tin then 1~ e!! ot


                    A2~ ntment of Arbit~ator.                               Wi tMn          ~f   teen ( S) cal1n~a: d y~
          t:>l lowipr,              he. exph doo                o.e    t e        foreia         .Uon d tbi~ty (lD) day
          period,              uyer-      nd Stll•r sb 11 a;ret on a                             •+n;le rl)i                 tc,r {the
          • r.bittator                             The         arbitr tor              ••                 be     J.mpl?' t al:           't'd
              h J.ntiere1t•d                 a    quaU'fi 4            bz         lin1nQ          ria      ex       r1 nee        ff the
          pat t.i c:ulilr matt•r                  ij    c:t\   •      the aubj1ct. of                 tt>i t.T Uc11~            ln         e
              v n       euyer           n4                                   gt• upon                 h        Arbit      tor withLn
              uc11     fit een            (15)         t:Uer,du         daya,           :he -" rtiea ah                         jolnUy
              e u st,           l       ediat• y           upo"         Kpirat!o"                          uch          fifteen      ftS)
          c iendar day perlod, that th                                  Arbttr~tor ~• appGi.nt•d by• Jud9t
          ct    ~h       United state. D stri t co                           r,       for    he t>1 trict of Vftmont .

                                                                         a-1




                     llh j t        t   I I OCO
                                                                                                                                               11   ooomm1
C   l'l
     Case 21-51006-LSS                       Doc 1-4           Filed 07/27/21           Page 65 of 87




3.    Rules o. Procedu_re                          Upan          ppciD                  '"            tu tc    •    cs .l

promp l_y _pr.c:11:~ d .to ir;vu·t'i 9at1t, hear , and                              arbi•at~ tht                   sues

u · sed    b.Y           tf:l-e paz:l:i--es       under Section                   ( )    of      th•      ;rte.file t.
ccmp.t lng               t~            m     ~ithin            six~y       160)     cal.enaa.i. day£            •fter
 ppo ntm ~t                   ,_,n•    e\Tbitr tor .m            y   ~ollow        ny ru~ • cf proc a fl!
 h1ch h          d                pproprui:e,                  11cluclip9 the- rule.• for cSi1covery,
pleadiftQt               n4     ~f                 Th                 t.    tot may or            er    raas~n bia
.discov~ry,          J.ncludS.n§ c,r•aenh 1.on of                            videnc          A   d t     Uznony by.
i.ndtpenae"t.              •xpert&           or         1tnes1              or     • Ubl          h      n.y   ot      ,r
proc:edut          which ""U                      d Jn the up~cHted r 1olutiot, o.f tht
dbput,.


 ~    8••rin4            Aft4   Avard.            he ~rb L c•tor                 y, on reaaonable notice
to th• p r-tieq,                      hold hear ftgs of                    icneues or                 rgumanu       an'd
c~p1, of                  l dc~umenta tc b• oon.sld r d· by                             ~~    ~   ltrator ah lJ
ce f1J.rnilhed to eae-h par y •· prov1ae.s, now,v•r .                                            chat    tbec 0U1 r
pa. ty m•y uques.t th&.t doo1:µ111nc                                 de     9n t d •• contid l"I~ •                   be

~1   wea       ~         c•m~~•         by        he       ~b1tr tor ~n                  ~~•close          only         1
necessary to                  l ow th         oth          party tun opportunity to uapond.
1h    ~rb1tratcr may conduct th                                h~ ri.n9 or ht rin9• 1n                  lij~   mann•:
 • be ~e•ma neces ary to hear and undttstapd the diaputt, a.f\d to
 nsur-     t         c. each p rty                 •     o     vcn         ~•1 o_pportuA! y .t:o pr•                  n~
•vi.denc       en.        ~      dJ P\Jte              'th -     tbiu•tor 1a1y n1                     -cy v.1 n.sa~s
 "d e.onsidec Aity exh!b • pre,tn •d by                                          lt~tr of th            p•rt       so
 ay c.11 his own vitn•
wi 1 be tak n: and tht                            rb1t.r tor 1'11 1 b~a                      ti-I.a dochion         pon



 -cuoe



                                                                                                                            JI J   0000661 7
                     t        I IO O    iV
              Case 21-51006-LSS               Doc 1-4            Filed 07/27/21     Page 66 of 87




     tba t1rms o! t e A~@eri,~At                               app. kable 1 v, and th            tes-i cmy .
     bd        ~     and docum ot ti.of) aupplied b_y                     t , ~r· ies.          :Elloh p&r,ty

         ~    1i, ~I -h l n t enty (lO ) cal endar d ys                        ollowing reo ,pt of the
         ttno9raph~c record,                 ubml ~ i r., past- eari nQ br~et at t ~g t rt~
     i • propose<1                inding,a o!' fact               nc'l co11,cluslon.      'l'he Arbl tr tor
     s         l ~a~,          vritt~~ ~~~•rm nation of the exi ten                           of    b~   dsh 1~
     wJ.thio. .f.ift: ,n (, S) eaJendar days ift.-r r a•.pt of S UO'h btids,
         tt    la9 fo th in r• •cn~bl detail t~ Arbitr or'                                 bas       .c.:   n·
     de•ennln•t · Oil                1'h          de~i1:1on        of    the    ~bi.trator       shal i      .b

     C'OftC'       us.ive    f\d bindinq en ••cb pu y                     n4 anay be en!crced         ~     a ny,
     eoutt having juti~d!~t1on th rtof .


     5,        Expense                                            Al     txpen1es       inc~rred by         t he
     Arbitrator. ine udin_g r-euonable co p~nsat · cm to the Arbi tu or 1
         n      c.bt fee1 and e)(pe,. . t                  ot     H.orn ys or e.)lper I who m•               b@
     Hta · n a by t.t\               rbi. t tot, apg .any · nves.ti-;U.icn wt\ ch may b
     Nd            by th1 Arbi nAtor, shill                      b~ born•       q'-lally by t t,e par ti e
         er to


     t.        Cont · nuation        ot      Ag~ee.ment.                Th• ptnd@n~        ot       ny      uch
     ubi u•t! o.n              h•ll net           n      ny Ill ~net or        o   ny     ~ At     a ftC't ot
         brtdg& tPle rs sp cUYe ri;hts                             bd obli9ationa        cf tt,e pa,ttu
     vncSer ch              AQr~ement, l eluding but not: li"'.1 td t                        l\e con inued
     ptrtormanc              th    e~r.




     ' ~li&llot




                                           i'1'   (I   ri t'                                                        JfllJ   0000661 S
ct
                    Case 21-51006-LSS      Doc 1-4   Filed 07/27/21   Page 67 of 87




     '-
     (




Protected Document '- -subject to Protective order                                    JN.:J 000066739
          Case 21-51006-LSS             Doc 1-4               Filed 07/27/21    Page 68 of 87




                                                                        TALC SUPPLY AGRnMEN
                                                                        E.XHxe-T C - 2 PAC2S




               (For uu        n    he tv nt ot .tumirialion ot                      'bt   A9r ~lllen~
                            pursuaat to 5eetion                     ,( ) f i) ch•reot )


     Exupl         No. 1.
     1.    ~.-u121     nc:>UQ~ ~t hardship                    • ; v•n on JAnuary lr 199!,                  nd u
     follo •d by not1ce ot lerminatio~.                                Termin tion        j   e!t ctiva on
     January 1,. 996.


     i,    Assum       th~ O!!er Price                        $400.00 per lon,            nd no d~lverie
     o! Tale 1r~ ~•d• on January l, lP96.


     3.    B yer '• p yment to .5 ller                         du    Wlt.hin thitt}' d•y               toll o~~nq
     3,   nuary l, 1396,          hall be.,
            0.70        (t ($400    X    l.0( 1)          ~    U,100    - 1),   ~   o.i9•J     •       ( ($.00

            1 . 04 )     9,800          0.694             u, 51 +       (($ 00 x 1 . 04>)          X    t,8DQ
            D.5,U       O. 17S))                ss   l.   2.su




                                                                                                                  JNJ 000 667
                                    iV     Cl        t•
ct
          Case 21-51006-LSS        Doc 1-4       Filed 07/27/21     Page 69 of 87




     buple ffo· 2..
     l.    Auume notic• ot hardsh.ip i:a gi"•n on Mu c)l, 31., l996, ana i ~
     followed by notice cf termination.                   Ter ination ia effec~·v@ on
I,
     Ka,rctl 31, 1997




     putchaaea L500 tons ot ~ale batveen 3an~                     1. 1997 and Hren   l,
      997.


     3.    JIUyer 1 •   _pArment te> Seller, du          within ~h1Tty ~•y~ ~011ow ng
     MAC c;b   3'• .£ 1997 f a hall be'
           O.?O x {( $400 -x        ,04')   le   (9,80    - lSOO)
           1,04 1 ) ¥ 9,800 ~ 0 69t X 0.8S)}




                                                                                          JNJ 000066 4
                    Case 21-51006-LSS      Doc 1-4   Filed 07/27/21   Page 70 of 87




Protected Document'- - subject to Protective order                                    JNJ 000066742
      Case 21-51006-LSS       Doc 1-4   Filed 07/27/21        Page 71 of 87


                                                     Tele Supply Agreeme~t
                                                     E~hi bit D - - page




                               WlNDSOR MlNEllAL6, tNC.
                      ARQQNA,UT NiP HN1MONP$YILLE           QRE   BODIES



                                            Jf-'J'gn,: -    As of Nov, 25, l9J7
    MINIRG PBQP!BTX                 J>BPYIB                ~BQBABLE      fQSU~Z.£
    Araonout:
        Smith lAUe
            lilert                        !00                 500
            !la-at                      .1 100                500             400

    aammoo4)"vi 11a
        Fee                             1 '7'4              ,,.J,
I             .
       - G1 l lowhur I.ease             ~
                                                            -                 -
            TOTAL                                           ~                 ~




                                            D-l




                                                                                    J NJ 000066743
                    Case 21-51006-LSS      Doc 1-4   Filed 07/27/21   Page 72 of 87




Protected Document '- -subject to Protective order                                    JNJ 000066744
  Case 21-51006-LSS                 Doc 1-4   Filed 07/27/21    Page 73 of 87



                                     WINDSOR MINC:R.AI..S   lll.,

   Requirem         bts •eg ~dinQ       Prc~uct     ~   anA l   tin; o   G:ada   &

                                       OUALXrt: $TAKPABP.$


Tht •gre ~e.nt or the uohn$on • Johns~n ~aby Products Company {~PC)
to purchase arade 66 i aadi o~•lly condi~ione4 on t~e !o lowing ·
,equiTernen~sr
    !.     Jt 1a importen tor co;nl            at Gr1cS ,, Talc•• pr~v ~•d
           ~o BPC f1ce1 &oil'te un i qu ly L 1tr1ctiv li~Ita ~bieb ff et
           tb• me ~o4s nd chemicals Ul*d in t, prepar tion. In
            ddition, •~trictive Vermon~ wit r quality t~nd ds
           impin9~ on th• use of proces$in; 1101 n the be.nt!1c tion
           proc s •
           ~ohasoa ~ Johnson cos~~ ie t lei• out ntly 1nd llllJSt
           continue to .be •sbesto fr • a cSeUna4 trcm tiSl'e to ,t ime by
           1pp1opri te governmental aqenci s 1n4 th  o m~ttc
            oiletrie.td n9rtnce    soc:icUon (Cl'f )
              ~eri     t ton ,n re•gentr7, h mod.! t  • tlocculant
           ~e-to1m1r1 • c. may be eonG ct ~hicb lead to
           contam n•tion of c1:t.l!1e4 pro~uet in~ l a t taore.
    :i.    All of the tale       to b 1>roduced v   the methol!s and
           proce11 curl"«l'l~ly u1e4 by in~aor Min r lt ine1u~n~ he
           avo~d ~e of contaminating m1t.-ri 11 by meana of carefully
           controUel! s@lec-tive millin; ot qualStieO o • o~ies nC t.h~
           propr3et•ry mathodolo;y kncvn •• tb• abel.C. ~ . rh Good
           Manuhc:turino Procedu-tes (GMP'a) end th s 11:1au4 ·Opeutinq
           Pcocedures (SOP'I) developeO •od in use by Win~sor Nine;al~
           at thg time tbis Agreement is concluCed must co" nue to t>e
           C0110We4 tn~ tbc necesstry rec~da o! proot must~•
           m•int~ined nd made iJrdle&Si1tely ,vail•bl• on reqoes to n
            ppropri te rep sentative of th• a,c.
    3.     ~11 of ~be           u
                          e t1 tc be producea 10\ely f rQtll ore bod1
           ~h1ch have been ~pproved b~ d:19 !PC.  Cu~rent y, t~e
           Hemmond.-Vi le aoa >..:r;onaut or bodi 1r• approv 4 or
           oerefijll;y controlle~ 1•lectiv• fl}ini.nq (or or• for~se in
           prepar tlon of G~14• , , Tal~.
    •·     All talc ahlpments r& to be h•ndl•~ tn tbe mann J nd
            tili&in; th• ae~icated 11101, t 111.era •nd ran t~z
            yst ms currently used &t Ntnasor M1n~re1• ~& Stend rd
           Opet io9 r.oaedur•s      to rnJcrobSo o;ic1 1af ty must b~
           fo low•d 1ruS eer ficatio11 of c:qffi:PM nee provi~ed  rl\e
           $! cs n~ b lfil 'tr U u m1y not be us a. !o:r stor a;e or
           transport ot any other ~ateri 1 DO re to be care l r
           p ot ct~ gein,at. veter ind QT iccobiologtcal cont1rti-n~t1on




   'Sllh j t   t,    I I O'lO
                                                                                     J l,I   0000 66 74 ~
Case 21-51006-LSS                   Doc 1-4             Filed 07/27/21       Page 74 of 87




  s.     Shipments ir,-ay only .be mJae !rom 1ilQS whose cont.uits:
                          Sliic ly co~fo~ to th~ ~hysie1l. ehemiea ,
                          mictobioloqical at1baa:~1 &&pres .a 1~ PC l;&w
                           ~t•r~al &peei£ication 2llf05, fftndscr Y-86 Ta l t ,
                        - hi.ch mey be revised -£.iol!I time to ime ••
                          conditions te~ire.                  l
                  b.      Hive been ~est10 for con1orm1nce to speci ·
                          ~bto~~h the use ot t••t metbo~s (Tt1'S) ana
                          technjquas provide~ in det1i1 by the BPC s
                          referenced in the tale epec:1fi~etion •bove .
                          Recotd$ ot 111 tests an4 results 1%e to be
                          comp ' lad in bounO not1boolts and ~~t,ine4 ~s tne
                          GMP ·s          nd SOP •s r,equ                -
                  c:.     Rave :bee.n held 1n .m~oUnd pen,HnQ th• TIC: ipt of
                          111 rel v1nt ~pt>rovals an~ tbe rel•ase of the
                          mate.rill \'i I silo re ease f QI al;nei, by eny
                          1pp~opri t• ~•preaentative of the pro~Qcin;
                          c,ompeoy.
                          T~e d•t1ila of 1n1lytical •n~ ~ic.robiolc91~ 1
                          1ss1Js end tests tot eacb s1min1t on maae ~ur:o;
                           h coune o 11.roducUon "She 11 1'• cross-% f r e-need
                          to s lo c~rnkic_t1 •n4 r ained for not iess than 3£
                          ~en
  6.      Repr•se~tetiv• 1mpl•s of the aroun~ or fee~1n; tne
          ecoco21a and -f~oished product p oOu~ed th•r~o shill be
          taken oft   continuous composit bl 1 , c~ur.i~lat C •~
          mo~thly samp1•~ ~na I pli~ of    ~se   mpl &,  t inea 1n
          the balap~e approp~i1tely m1rke4 1na cede~ sent o r
                    M~ro~• Envlronmental 5 r Seti, l e
                   .ltli 01kl:>%DOX Dtive. Suit• lQO
                   ~OtCfOSI, GA. J009J
                   Attentio~ o! James I. ifi111~t1J Ph.1>.
          "ccrcne se,~ices i  to conduct ._..~i n•t on tor the
          presence of ~eletorlo~• l'r1.n ial-s ~pecie. ~i• T~•nsmS 1100
         Electron Mic.io•~opy.
         ~h~   es n9 to follow the pr•ctie~ •• co~~uct•4 f~~
         ~inasor Kinar1l1 in th 11 t. A copy of tbe result1n;
         Mc-Crone Tepor~ l to b• provided ~ite~ly ~:om the Nccrcn
         OEg•n5•1tion to the ManJg•r of QUalit;y- A1aur1nce.
         Johnson Ii ,Johnson !1by Pro"ijot.s., Royston. Oeo.r:9ia.




                                                                                             JIIIJ 00 00 6 7A
  llhj   C.   t    I fOC        1\'lt!   (I   ti   I'
                Case 21-51006-LSS                Doc 1-4   Filed 07/27/21    Page 75 of 87




                      7.       ?f St1te M
                                       Fecte:rel regulations or anUcipateO rf; ul& io:-.s
                           in the judg~m,nt of tbe BPC requir~ ~e$tin9 for 1ddi t - r.a l
                           ot different ffl ~e.r•l ~pecies, ~h 1p;ropti1te tests   ll
                           be added to the abo\fe t quir•ment upo~ ~equest oft~~ 1JPC~

                      8.   lf in the j~4;emont o! the BPC new or d.itferent tests or
                           ei1min&tions become necessatiy to insure the safety • nd
                           QUalitr of Grade 16 Talc, the IPC an~ the ~•ller wi~ l ee~
                           to9etb~r to cet tmine the rnetbod1 and repoiti~o
                           requirement• ~
                      9.   Ch1n9e.$ in wate.r •uppUes or fuel a met not be ma~e W:i !hou _
                           t,.borough e-&aminations: telathe to m:lcrobiolo9i.cal nd
                           cbe~io-al fectots a.n~ prior approval of the 8PC.
                     10.   Grade 66 Talc when 1Upplied in             ~•v•    must be handled
                           !ollo"'in9 the 1Tlethoda e1t1bli&hed u 1e in U'le 11}' ~inl5sor
                           Hinera1 1 ror b1cteri1c1dtl tr •tment of p1llat1, pa~ers .
                           1nd containe~• oi truck•.




                                                                                                JNJ   000066 47
ct   oo . rn~ " --   11hj c.    t i   ,,rot<!   v m l ,,
                Case 21-51006-LSS                  Doc 1-4                 Filed 07/27/21                  Page 76 of 87

                                                u                  -   I    -   !   t   'e •   •   •
                                                                                                                             At   lA • , ..
                                                 8A 'f 'PICIDUC,.COM~~~
da,lER Al setcJrlCATlOH


     LlCABLE PROOUCT(S):    Su 8,lo                                                                           l:.OCAT10H :   Rny~tcr,
                                                                                                                             Kolll'lar




BM $JON QAIE                                  QU,tBIPUQtt Qr QSANG;
    1/29/87      lage l. S1ct1on 13, PAC lQ1ng nd Q.A. pag• l updated                                                             ecR    OOSES6
                  ohoio '5 Jtby Lot1on ~1 h l&DY Po Or Od&d 11 n
                 appl1teblt product, ,
    61t0/87                                                                                                                       &~ QO~i Z
    5/16181       Pege i. Stcticn 111          ~       :!'Qbia         ~1;u\r1m1nt tst Kt ~od u-pdate •                           ! R ~:l99!'7
    311 /88       Q, . p1g1 1 o 1, Stct1ol' Z. updattd.                                                                           8 R 10:2.9
     Ofi~/28      Sptc1 ! it&tto updl         td-                                                                                 e ~ o ,oe:,
     1/,2/U                                              MS       s added. Q.A.                    pagt   ace,d .                 8.. ~ 0 " '




                                                        APPL1C.tBLE -P.RQpUtrs
                                                        8ab)' Lot1an /8a.~y Po~d ,
                                                        8&D,Y P wOr
                                                        5ho~,, to $hov,,




                   llhj t   t,   I I O't'.0    \'fl!     I   ti   11                                                                     Jl~J 0000 66'7
C
                       Case 21-51006-LSS              Doc 1-4                Filed 07/27/21             Page 77 of 87


                                                                                                                            .. r •.     t\ r.-. .       :: - ..   -=
                                                                                                                            PAGE


'         Etf;   ~   NDS R 66 T LC
                                                                   .
           D('>CBIP!JQN    PJrOPfBU ES I REOJ:~[1
    f.       ~~drous 1gr,es um s 11catt         (t        o ,a 1ed 1111 h 1f~                t1d m at11fcatt>, • f1n ~It ,
           lu1trou! per-a • tllµp,ry, &dhirent to                       ktn       ~   n no fore  o~ &dor o Q 1tt rss.
    l.    !SJESlOS (Ctf•JJ4·)>C'.IM 7024)., .~,                        Ho~e   d1ttct1d. Asbt1tor 1 dtf1ntd ta                         bet           t
                                                                       f \ti ro u1 s rptf\tloe, fhr_y$O \ 1 !MJ th   f b ous
                                                                       foTms of tht mphibole grou~ i rtprttt~ ed b~
                                                                        If.OS tu. othO~l\yl1 ttt. eroct ao \\ t t. trtli,:> 1H t
                                                                           nd 1d\noH1t.

    3     MOISW~E C!H JH4 J • • • • ... • • • •• •• • M                       o. tn
          S0LUBI1!TY !Y •c:o <IM 2}6S)                                 N T 2.01.
                                                                       N 'f l .,1Ol M;C03
        ' MT~ ~t~l£o~M.a~QJ07'}''•·•• ••••• ••• •
    6, 1\JL~ D£NS!"TY>     QM   7 Hl      . • • • • • • • .. • • ZO .S o 25 .S 16. lcv. ft . or                III   tr c   tQ        v ltrt
                                                                       •      tnd_sor     M l\tr4.h ,

           COLOR UM I17Q     Q~   TM 10'1),           •    t   •       ~  t as to~p, G & r vt ou1~y acc,ptfd lat
                                                                       or min tmum of l&.s rtflt,tlnct rtad1nq .
           EJNENtSS ( M70?0 or TM ~167} .•••..•• Tn~c gh 60 m t h, 10 •                          ~fau;~ 00 M ,h , &t
                                                                       1 &st 99 ,?'l. throug ZOO tsh, t ltas. 96.5.
                                          --- ·~-· . .. .              Kl't o ~P
                                     .   . - ..                               2       m
1L tiAiE $0LUELt lJiP-\1 (lJ$P}            -· .• I   . : . ,           P u T t.

1~...     'KlCBQ;.AL REQ\J1R£ME"T !ll\ UOU • ·-- · S1c>11s t1~1n from H nd1or .tTUcks or ba;s
                                                   shai1 cont11n no d1t1~t1bl harmfu1
                                                    ,troorg&n15lll5 ano th _ to;tal ,ount ~11, b, ~o
                                                   tr ~1tr th&ft 50 a1croo191n1 111 ~tr er of
                                                    rodl)c •
l3         PAC!lG'JHU •.. . . •• · ·- ·· ·-· · · ·- · lInon.
                                                          1oft1b1t bags to prottct cgnttnt1 rem
                                                             co~tl"'~"1t1on and d1 t riont on i
                                                                       nor 1. 11\ipmt-nt and , ong1. Pal hll of
                                                                       b19gtd ll'laterl l 1111,!St b t1ther 1·t r1tch w ciiie.d
                                                                       or covered wl tl'I c:orrUglttd nd ucurad th
                                                                       str•ps. £ch~•; ti1ll cont t~ so lbt . or
                                                                         ~fiic ~ij v lfn . IU1k sh tntt w111 ~.
                                                                        adt tn IPC approvtd r le n and rl .i n . .




                                                                                                                                            JIIJJ 00006f1 741J
                Case 21-51006-LSS             Doc 1-4          Filed 07/27/21                Page 78 of 87

                                                                                                                PA E    3
Jl1S1tgfAL SPEG,fJc;.e.·xo~
• • EC't-: .. mos R 56 T~LC

 ... ,.,. ICING .... . .. ... ... ~- . .... . . .... ~ • • Each .b~9 sha. 1 bt ar f~                 t~:
                                                            COl\el! ,ts   ,u111,,    SupptUr "a i. Suppii r ..              N.
                                                            Net Wt1ihtS
                                                            Pure tser•a Codt
                                                            8u\~ ,h10ffit , are 1dtnt1fi1d by th@ nd1v~t~:l
                                                            number of the           i>Ut     cullr trailtr or    r£Ht1T ..


15. $'TOUGE .. . ... .. ... ..... ... •• • • • • .          t       o to 1 &l91. knp '" dry trt4. Su1t.eb 1~
                                                            bulk ,1101 (far BPC)~ J tt1,~ tlectro-t ,~a
                                                            pcl,Yll!tf< ut 111,ng vh1tt fl1nt-fltx po~ er
                                                            15'3\-1010 &nofacturt~ by DuPont.
                l01:1)ING '   ,~cit; 'G .... .... .. Ra lea, lo,d1ng, untoad1ng                      and samp\1ng snal ~'
                                                            1n acco~dane             1tl'1tn•   1pptc1Ytd B~by    Pro ucts
                                                                                     ,as ..
,,                                                          Procedure IQCP
                                                            A ,,,a aourct ana1yt cal ttrt1fitcate w 1\ pro d
                                                            r, ntrkal analYl1cal 'rtsu1U r1.q1J,nd        ht111' l,,n
                                                            4, 5, 6, 7, I and lO of th11 s~ec1f1ca•,on ,
                                                               th\l t ~d ll w,11 b1 rtport1d 11         a1/fall .
                                                            T 111 r1,ult1 art obta1ntd fro a s1 o ~o ~oii
                                                              amp 1 hi ch Is co th ed -1,om .n111pil es tJt     .-
                                                            1 \gt hour 1nt1rv1l1 during tht 11,11 g of tht
                                                            $ilo. lht lt1o sourtt ana1yt1~•1 ctrt ,c,tt
                                                            w111 rtftrtnc, th1 r111c r or tr111tr num ,,<~f
                                                            tu1 ln 1 uud tp sh1-p d1 tectly to 'loj~~JJn) _

                                                            Tht urt,1 flcat, of ana1ys1s I d t . t raHcn/ or
                                                            tra11tr ital log r•g~1.r-td t.s ~•t BQCP BS •\\l
                                                            ICCOfflPl~Y tht ~ft1h1p nt SI     ti to Roys on nd
                                                            w~11 be J ~ D ~~e AoystQ~ ij1trobiolog~
                                                            L or tory.




                                          V   CH   l   t1                                                               JNJ 0000607 '10
                       Case 21-51006-LSS                Doc 1-4        Filed 07/27/21    Page 79 of 87


                                                                                                                   ::r r ·   "~   e • •:
                                                                                                                   PA


   ict: kIHDSOR 66 TAC



    & Oiarader 5-11 c                                                            fr,put CY
    2A. A
        ti, tosC1>                                 ~iVJ:.,                       Pir ,tote U .
     !,         (0                                 1M·)OZ4                       Pu floh 18
    3, Moh u t                                       \64                         Ctrt-1fitd pn          c
    ., •    so 1u      n \t y h      do            7165                          ttrt1 fhd .,,,         l
    S           ~ ~t1f•f      (HgtO )1             '111 Ol' i0i1                 Ctrti fitd ptr         2
    6.      6u1k       Dt s1ty                     7166                          CertHhd ptr            i
    1.          otor                               1\70    or   ,011             Ctrt1fttd ptr          t
    8,      F'1ntnts1                              716? or 7070                  Cert\fhd ptr           2
    9.      M•avy Mtt1l1                           7166                          Ctrt1 h~ Ptr 2
    10, a11un1 t                                   716.9                         c,rt1 n ed per z
    11. Water So1u ,, lron
    12~ ktc:rcb1al ~t.Qvir1 nt
                                                   US?
                                                   7907
                                                                                 Ctrtifi td
                                                                                 £very lot•SH 3
                                                                                                .,,r-
                                                                                                l

    ?iQlli
    IA •.       co'l'lJ)os.1 1 u111pU 1s lfl&cft fr .. tl/trJ tw'O e,o~in d 11lc1, l1be-l1d with 110
                  btrt and p-roductton d1t1s and forward1 to J, J 9 by pn,ouet~ ~or ,-r,
                Ufractton. Ru 1t1 an r port•~ to Hi,u,sor Mh~tr l .
    11. Ouarttrl~ c~m o,1t1 11~,, Df 1bov1 , , 10 sa~p1es 1ll be ,valu ttd by l 702,
        by BPC and d1 1 r,par ,o o~~lldtor M\n~r1l1.
    Z. Cert            ,,t~
                rt crA~alJt11 ft rtct1~td from indsor "'~•rai, v~ h
       pr &h1pmtnt microb1a1 , mplt ~nalyt1et1 ttslin; frtQUtn~t s.
                                                                                                            ••t~
            T t1d on          ,,10     compot\t1 after IAC 11 o is 1111 d.
    3-.         ICtQ 111
                   t41trob1a           tstfng performed on f)l5h dt1td s~~pl1           tvtr~      hrs. ( Roya o \
                    Ulld      I   ~I    tt   l~f    b.)
            ,      Mt o~le\ tt t"g ~,11 b1 conduct1d on th, ,r•·1~1~a,t.Al c                                11tt 11mp11 of
                   ••ch r1,1c1r t1l1n  o•r BOCP ,as.
l • ACCEPT NCt . ............. .... Tb•r• shtll bt no c.hlngt 1n tht 1uppl1tr•1                                    prouu o:
                                    compotition c,f t~t fllttt1ll wlt~o pr1of
                                                    not,rfcat1on to and 1pprov11 of JOtmSOJI l                 JOt4l<SQti.
                                                    Any non-conforJ111nct to th• spec1f1td .DtJcrtft1on /
                                                    Pr11p ttln • R1qu'1rtr11ant-1, 1hll bt nun for
                                                    1"tjtct1on,




                                                                       £-l




                                                   iV    CH l I'                                                             JN    000060 U
               Case 21-51006-LSS                 Doc 1-4          Filed 07/27/21        Page 80 of 87

                                                       ,.o. toa     W1NC•o1, Y ~   116Qfi,
                                                                     ~ I     17A

~AT''ERIAL S°'F.ETY OATA SHEET
COE)   :t CF"                                                                             ISiU!C IY'

Per OSHA       to,o.1200                                                                  ftN .. MUltr




CM!t.dlC:lil   ,,A   11.'Y
Hyd~Vf Mao .rum S1llc1t1
M1~netl""1 Carbon l


                                         OOM~Nl!NTS
                 QOM,OUND N Mi
                                                                                                 l'LV
                "'                                    .ti~'Ta
                                                                                                  OMPPCF • OSMiA
                'Ta e • Non fibrous   o~s, .      007.f&,8                                9.0    ~g/M' • CCil~


                                                                                         t.O


' APl'EA.IUNCl NO OCIOA

Rlnt Whit Pe>wder • Sl'ohl £ r,PI         OCSor
10 ING' PQIN'T                   F'AWtNQ-P-OtNT                     5'!CIFIC QIU,YIT'f

NIA                             fllfli                                2.1                         Not Known
VA,OR flR!SSUl'i jMM,Of .,lAC\I           Vt                        flH                   J~    01\ATION MT£

NfA                                                                 • I,                  NI•
                                                                    -.oLUIIUlV 1N W~TlR



                                                                                        Fl,AMABLE1~P~OS1V.E) LIMrT
                                                                                        tPERC£NT 8 Y VOLJ:IM
                                                                                  LOWEJII UMIT     UP?ER UMIT
NfA                                                                              , NI                    NIA
 FIIU. IXTINGUISHltfQ MiDf
Wilt not bum.
JiPlQJAL fl"!: JClHTING PROCEDUAE




 Nof\e •




                              1 1•0   o t · Vc    t    I   11                                                  !1 1,J:J 0000661'.i
                  Case 21-51006-LSS                    Doc 1-4        Filed 07/27/21        Page 81 of 87




                     Or.l·TOl!'IO.
                                                FilC
G"l~lh.L £.\C'TIVrtT
lnerl/S11ble
IIIIC:-0'"1PAT,t,,IILJ'Tt l it,TESU~LS iO A O D)
N'ont
                                                C.TS


                                                                      C0HD1Tl0'NS lO YQIC,




                                                                         NOi
  RO\JTlNE          S 11:y GI         H                                  ~quired


NO~·RO\JTIN( Se leel 6 ' , ...
      '"'
EMlAGENCY           Gtau              ~



MANUFACl'UFi ~& HAMl-                                                              E~E~G£NCY PHONE N MB1;~
W'iMIHf      inlr   11, In°'.                                                      ts~ •a,.11e3
11.0 . eo,  eao                                                                    INf:ORM~ION f'l'tONE 'N MeEllt
w nd1or1 VT ~oaa                                                                   \   2)   •B•·nH



                                     Ill ol!O    .V    <I   ti   I'                                           JI J   0000667~ j
                       Case 21-51006-LSS           Doc 1-4           Filed 07/27/21       Page 82 of 87

                                                   ~         l   :ti'~                                    PAC!   of \
                                           M•v ,111ooom c-oM,A
        Jl ·6SSLiBANCt PAGE - BI~IBICIEP F:08 J • J .usE QNLY
       'tci: ij!NDSOR 66 TA l.!Z.

      f REOUEJ<CY OE QtAAACic.it1S11cs IQ BE IESIE:P
         ~     tnoractcrf.t1c                    IL                            fttQUUlCY
          A Al t      tQs(a)                      lf A/ 4~t                    Per ,toh lA
         20.             <b)                     TM 7024                       Per Note 19
         3,    "otnuh                            1164                          Ctr 1f 1ed f)t.r f
         •· Solub1 Hty by At1'd                  n s                           Ctrt1 f1 td 'Ptr 2
         S, H•; ts t . tMgCi>3)                  ?17l   or   7017              C rt1 f1 td pt; 2
         ~.. B~il Der,i, t.Y                     71 6                          Ctrt1 f 1td ur 2
         1. Color                                1\10 or 7071                   Cert1fttd pe z
        ·e     r1    ,,,s.s                      1,167 or 7070                  Ctr-ti fl ti.! "Ptr 2
                                                                                Ctrttf1 d per
         9. HtlV.Y Meta t                        716S
          01   ~r   1n1,c                        7l$9                           ttri1 fit~ Dtr Z
         1l. Mat ~r So~ub11 Iran                 USP                            Certt f\ d p1r Z
          2, kicrob11l ie~u1rtmen                180}                           t~ery 101-Set lb
         tfmI:.
         \A , • co111pos1 i n111ph \s 111idt fro • tr.Y t-o c lettd s-1 1os. 1abt1tCS it~ \lo
              n mbers Id product1on datt.J nd forwar~td to J J 8iby Products for x-r ay
              d\ffraetton . Rtnt!U are rcporttd 10 tHndsor tt1nt al •                    -
         18 . 0U~rit~1y CO os\te sa ·1 ~ ot • 0 t11t J lfl'Plt~ 11 ) be V \Uat d by 1M 7Q24
              b~. &PC and d ta rt~orted to Mt d&or M1n1ral~.
         l. Ct tH\cahs of ~n,i_ys s 1n nc,,v,d ff1Dffl tHndsor H1ntrah .,Uh uch
            l)rt-1Mp111~l'I nrlcTob1al .simp ,. Ari lyt'to\ t t1 g frtq!Jtf,e1 s

                     ~e tt Oft ,~lo coffioos•t aftt~ tatil ,110 1             ft11td .
                  krobtal
                     Microb,al      tl 1nQ   pe'r',or don fl&&tl drhd ump1t 1vtr:1 8 hn.C Roys on h
                     u1ed a th, t11t1ng 1at,.)
               b. M1crob\a1 ttst1nt "111 be conduct,~ on tti• prt-lfl\pment COTT1pos1t1 ••~1t                    or
                       uh     ,,t lc•r   -• ,,, u par BQCP 11s.                       -     ,
         ,. Ba~ Pr~~ue, ect~t,bt 11D1t on 1 · lts taken from r1,1c1rs or truck at tht
            r,ce1v1ng potnt 1~ b!twttn 2D.5 to 21.0 lb./tU~ ft,
         !.    Th1 ,cnfcrobt11 r1qulr1m1nt1 on p1gi 2. ltt 12 1ft "of an acctpt/rt)tct ~r1ttr1a
                or \c r•c•~~•d, b os a PCA for use 1n Jot\n1on 1 1 &1by lot10fl ~1th 81b
               Powdt~.                        ,


                                                                   e-10




ct:                                             iv rn I      t                                                   JNJ 0000 667~
                     Case 21-51006-LSS     Doc 1-4     Filed 07/27/21   Page 83 of 87




                                                    •EXHIBIT p•




                 AC89012111




Protected Document'- -subject to Protective order                                       JNJ 000066755
                      Case 21-51006-LSS             Doc 1-4   Filed 07/27/21   Page 84 of 87


                                                     ~lNOS R t~~RALS. lNC,
                           Johnson &John$on 8biR IP stocx cer:tificetion Reaujrem ots          0




                      t.     Pu; tnmrsltip
                             The mo~t important~ quitem@nt for a succ astul Ship
                             Stock Pro; 'am I th• ~t1bli1hmant of I quality p1 tner · hip
                             between he two companies. 'The est1blisb11\e.nt of clo.sa
                              nt1rf c •~4 m~tu1l tru.st must be c111ted.
                             in thi  p6rtn1:sbip~ ~e Supplier mu1t accept ott
                             r•apcnai lity ~Ot th fflateritl b• 1 aupplyino. 8Qth
                             ~•rt•• 'mU&t 4emons rate ~illingn~~ to woT~ tOi hr .
                             Also ~hey ust unde tan~ tha sound, strictly ~nforcE-
                             mane9e1Hnt •~atems comb1ntd wt t:h team •·cu tuoe o,n he ·'h!
                             ptim canttiblltor to ~=o~uct 1ccipt1nee n4 u..e
                             As part of thie partners Lp, 5TS representativ~, at both
                             loc•~io~• ~ ll ~e elect•~ to manage th• pz~g:am.

                      tr. A,c,11
                             Customer ecc.ss o the 6\lpp11 ·~ plant l1 an I solutt o
                             Ship ~o Steck. A def "1tlon oJ total aceeS'S ~ ~at tp~
                             custo.nier be 9iv~~ o().ffl9lete acce s to . ny part of tbe
                             6u.pplier • • ope:• tions wbieh pertalat to the ,nanu.fa~tuu ,
                             cont ol, ind Oistrit:ution a! ~be ~,terial bein9 suppliec
                             ~oreeme~t must b   reaebed that ~!th reasonable
                             notificationr cu~tomer represent~ 198.S will be 1llo~•d
                             1cc s~ to eon~uc applicable •udits aurv~y~~ inspect on~.
                             e,te. that are necess, fY to -'• ermine if the ,ygtems re 1n
                             plac• to suppcrt t~• r ceipt o~ m1t•ri1l ~ithout lnspect1o .
                             A:e•s covere5 incl11d~:
                                   - ~he Physio l Plant
                                   - h• ~anuf chlt"in;/Ouali y Sy t m1
                                          SOP'
                                          Qu lity Prooedur,s n~ Te.stint
                                          coatiol Procedu~~
                                          Proprteu.ey Inform•t on (Subj1ct to Secrecy
                                                   A9raem1nt1
                                   - tnt~rnel Audit
                                   - Docb~ent1t1on Sya~etlls




                                                                                                   JI   0000 66'1'.'f
C   I.X) ,.   Ill "        uhj t    t   1t o   o
 Case 21-51006-LSS                    Doc 1-4          Filed 07/27/21    Page 85 of 87



sn   p ,   o     StQclc Ce:tificat on Requirements



1 i.       Macu(ag.turina/OuaJitv svat,ma
           A Sbi~ o £took Sugptier must~~ ble io d~n.strate haVi nq
           t~ contr 1 ya ems in place to cons~stently supply
            coeptable mat rial on every lot auch th t ncomi~g
           inspection i~ not ~ea.ssary.
           vu~1n; t~e~upplie~ Survey. th1 Survey Tam will revie\ eicn
           compo" nt of tb1 eonttol                          yatel n~ det rm~u• if he sy& ,ms
           are adequate.

           e1affln)es of :the 1v1tems 1ury1~04 t:te:
                         Spe     ic1 ion eontrol
                         ~lW    M1teri&l contro1
                         Ptoce~1ing coAt:ol
                         fJ'oduct aocept nc• 0:ont.rol
                  •      ~ te:i1l ~to~a~e cont%ot
                         Shipping procedur s
                  -      DocUITI ntation ret•ntion/ret                   v 1
                  -      Lot tueeebi lity
                         oual tr pro;rani.. m1n1;eme~t
                         Te~tin; ~1p1ti ity-
                         GTOS
                 - ,~~onnel train1nq and certilictt n

:v.        .cor:eeUv-tt Ar:tign                 sv,.iern.,
           The Supplier hell ha•       cocrectlve 1ct!on syatem o
            a1pondin9 to JnObl11¥1$   Corr&etiona o frobltma are t ~ ~e
            oou~a.nted. Opet ta; pr~cadures r~ to bed •ion•        o
            ctiv1c c~r eativ      ctlon .

  v. Sjlppl1tr ne1pons1vene1s
           the !upp     r hill ~av     n ae ent bS tory ior
           responsiven s•      pro~lania. Re must bave n org~i d
           systeffi for retpondin; to problems 1na he must ft v• the
           teohnio l •~pet l1 to prov14t t~ prop.-x support.

Vl.        Syatem1-         ~edan
                                            ha~ conotitutea             Shi
                                            .re dedc;ne4
           systems mus             be -prevent1t Ye to become    Certified
           Supplier              St 1t1 stie,1 proc Ii control anO. _p~oceas
           vali4at on v111 be use~ ~~e~ applicable.                             ln an1al   u it$
           1ra o be conduc @~ to verify the systems




                                                                                             JMJ   ooooettr~ 7
       11hj c.        t , , ,o •o   i'1 1   1   I •1
     Case 21-51006-LSS                Doc 1-4    Filed 07/27/21   Page 86 of 87

J


    Shi~ to Sto~ ce . t1c1 1on Requitemen



    Vl      Qcrtit.;otc of An1txsi,
            "l'be S~ppl er- ·mus.t supply ell »e-rtinent: mi.t :atlal chuac:t - · !it1c
            da     cutt~ly used to r•tea~e tb~ product at the customers
            fteility. This ineludes all a~aly~oal ,nc., microbial da - .
            The Cert! · cat  of An1i,,111QJJ5 ar%iv• prior too~ c.tith th~
               bipment of material and must b1ve lot treceab{iity.

    v111.   Qu1tity 1mp,overneot froc•a:s
            For• company to be certif.e4. •~ btQan· ed 5ystem fo:                                    ua• ty
            iJI\PtO'Ytmen~ will ba in evi&Smice


      DL    It:ainioa
            'lhe       1bl U ty to     bow eviC.,enc   c! 1 h• tl&IS       wor     foirc        !.
            aftottier requir•mttnt 't o bec~me certifiad               ,         ST& 6\J.pplier.
               n~iviauela !n critlcal aaeis on-~aKing position5                       rm,   t    ba
                     ainecS aria ,au111fied for those !unctions.
                                                          Pet•oSlnel fflU$t
            u~~er;o·, for~al tr niQi program ind be certified. r•rson el
            should lso be rec•rtifiad It aet tnte-rv.1 11. ~tific1t1on
            mu,~ ~e documentea.

         x. a,na!ta
            A.sP•~t of the pioQram ~6intaft•nee requ1Tement1 th cu .omer
               t l»e lloweo ~o con~uet review ab4it1 of the prDoed~~es •nd
            fll\.l
             y1t·ema J9r:ee4 upon during Qua Uc1.tion. {b! rele s~
            ptoceduraa, cSocurn~ntat i.on p,roc:eeu~es, monuf"ac:turinQ quality
            phil         ate.)




                                 iV    CH J I'
                                                                                                     JNJ 000060'7 '.iA
                      Case 21-51006-LSS                        Doc 1-4        Filed 07/27/21               Page 87 of 87


 , 0 1+                                                 11 ,                             rt   ,t- l ; '-   •    l ;J"I l
                                                                                                                           ••

                                             CON Sff. ASIIG'4                     • AND A $UMPTfON


                         A•f•renc• la Jfl•d• to he Tele- Suop!Y Agreomant ~W/Hn Cyprua Wlnd1or M~are~
               Co(paratlon.. • Vormor\t caroortttion {·Aui9no,•). anli JOhl\eon A Johnaon !aby Prod cu
               Company. de~d January e, n,st (t~e •Ag,nm•"t·). AHl9not' herab'( •11lgrw- tt9 oe· I
               •nd deleg1te1 the S*formanc1 or ltt duue1 under ir.e Agrcoment to "Tl Amerrc., toe..
               Oel1wara corpo,abafl (· At1Jgnoa'). J o ~ a Jotlr,son Co,:\14aTier P,odu.cta. Inc., New
               Jtraev eotp0f6tfon (•CP1·>.... •uo"aeo, In ll"lt1teat to Johnson • Johnson hby Pl'oducu
               Company. h,erea,.; CON•nts to tha Hsignrnof't of riQhu--arad "'a ~1g1tion of pe,to,manc
               of dutloa under the AgrHm•m bV Al&Jgno, to AHIQneit,

                      The cof'\Hot of CPI grtnt1d ~r,by .ah1II n~ roleHo Aulgnor !rom eny II.ability or
              ,esponalbfflty under U. A~,eemal'\'I and d     noc canatiluta a welvl!I ot eo moppe• wllh
              •••paot to any rfghta tNt Cftt mey h•v• by , ..son ot An•gn.or's pall perfetrna~e o,-
              faifura 10 perlo,m. The cona.ent 1?t CPf grant d hereby ii grant1td 5ubJ.ct to the aQl\d Uon
              that Aaalgl\ae ha• •gret<t. and hereby eareQ, to asaum•                     •"d
                                                                              1)9(f0ffll a» of the obligatJona,
              cove,,.MA 1nd aar•em•"ta of AHlgnor In the Agreement a,,d to comply with tll the tarma
              1nd corlditiooa- of thl Agrearn1,it.

                     No provision of thl• ocnHnt. eulgnmen c~ d ••,umRtiOf'I ahaN be ~eemM to 11 If
              ot (nodt,V •nv term or condition of lhe ~greement:

                         In w~lf\e      wher of,    th, p,1rti1 ht            e.auaed tN.a conHnt, IMJ9"lffltnt. nd
              1uumotlon 10 be ~c.u'Ced tf•cth, o, of c                           ;11 th Qay of June,           1t82..


              JOMNSON & JOHNSON
              ' " ODUC'TS,        n~c
                     ~~(/l
                       N mo: Br ian T. McGTa h
                       TflJa· Di~~ctGr of J u~cha~inc 6
                                     Pac~as        !n11 noer ni
              CVPllttJ



                                                  off




              OOH,DEH




                                                                                                                           JNJ 000066 59
ct        00 • JIil ti --   uhj    U    t:   I I 01:0          V   CII   I'
